Exhibit 10.28

 

 

 

 

 

 

 

 

 

 

OFFICE LEASE

 

WILSHIRE COURTYARD

 

 

 

 

 

 

 

WILSHIRE COURTYARD L.L.C.,

 

a Delaware limited liability company,

 

as Landlord,

 

and

 

WPT ENTERPRISES, INC.,

 

a Delaware corporation

 

as Tenant.

 

 

 

 

 

 

 

 

 

 

 

 

   

 



 



TABLE OF CONTENTS

 

 

 



    Page       1. Premises, Building, Project, And Common Areas; Rentable Square
Footage. 4       2. Lease Term. 6       3. Rent. 9       4. Additional Rent. 9  
    5. Use of Premises. 16       6. Services and Utilities. 17       7. Repairs.
19       8. Additions and Alterations. 20       9. Covenant Against Liens. 21  
    10. Insurance. 22       11. Damage and Destruction. 24       12. Nonwaiver.
25       13. Condemnation. 26       14. Assignment And Subleting. 26       15.
Surrender Of Premises; Ownership And Removal Of Trade Fixtures. 30       16.
Holding Over. 31       17. Estoppel Certificates. 31       18. Subordination. 31
      19. Defaults; Remedies. 32       20. Covenant Of Quiet Enjoyment. 34      
21. Security Deposit. 34

 

 

 



 i 

 

 



TABLE OF CONTENTS

 

 

    Page 22. Credit. 35       23. Signs. 37       24. Compliance With Law. 37  
    25. Late Charges. 37       26. Landlord's Right To Cure Default; Payments By
Tenant. 38       27. Entry By Landlord. 38       28. Tenant Parking. 38      
29. Miscellaneous Provisions. 39

 

  EXHIBITS         A OUTLINE OF PREMISES   B TENANT WORK LETTER   C FORM OF
NOTICE OF LEASE TERM DATES   D RULES AND REGULATIONS   E FORM OF TENANT'S
ESTOPPEL CERTIFICATE   F FORM OF SUBORDINATION, NONDISTURBANCE AND ATTORNMENT
AGREEMENT   G FORM OF CONSENT TO TRANSFER   I-f FORM OF LETTER OF CREDIT  





 











 

 

 

 

 

 

 



 ii 

 



1

 

 

 

 

 

 

[image_050.jpg]

WILSHIRE COURTYARD OFFICE LEASE This Office Lease (the ''Lease''), dated as of
the date set forth in Section 1 of the Summary of Basic Lease Information (the
''Summary''), below, is made by and between WILSHIRE COURTYARD L.L.C., a
Delaware limited liability company (''Landlord''), and WPT ENTERPRISES, INC., a
Delaware corporation (''Tenant''). • TERMS OF LEASE SUMMARY OF BASIC LEASE
INFORMATION . DESCRIPTION 1. Date: September 24, 2004 2. Premises (Article 1).
2.1 Building: 5700 Wilshire Boulevard, Los Angeles, California 90036, containing
536,027 rentable square feet. 2.2 Premises: 15,901 rentable square feet of space
located on the third (3 rd ) floor of the Building, as further set forth in
Exhibit - A to the Office Lease. 3. Lease Te1111 (Article 2). 3.1 3.2 Length
ofTe1m: Lease Commencement Date: 3.3 Lease Expiration Date: Seventy - five (75)
months. The earlier of(a) the date which is ten (10) days after Substantial
Completion of the Premises (defined in Lease Section 2.1), and (b) the date on
which Tenant first occupies the Premises for the conduct of business therefrom.
Seventy - five (75) months following the Lease Commencement Date. 4. Base Rent
(Article 3): Period Following Lease Commencement Date Month s 1 - 3
[JSG:se/102994_5.DOC/092404/4040.039] Monthly Installment of Base Rent Monthly
Rental Rate per Rentable Square Foot $ 0.00 Months 4 - 15 $37,844.38 Months 16 -
27 $39,116.46 Months 28 - 39 $40,388.54 Months 40 - 51 $41,660.62 Months 52 - 63
$43,091.71 Months 64 - 75 $44,522.80 $ 0.00 $ 2.38 $ 2.46 $ 2.54 $ 2.62 $ 2.71 $
2.80 - 1 -

 

 

[image_051.jpg]

5. Base Year (Article 4): Calendar year 2004. 6. Tenant's Share (Article 4): .
Approximately 2.966o/o. 7. Permitted Use (Article 5): 8. 9. Security Deposit
Parking Pass Ratio (Article 28): General office use consistent with a first -
class office building, including, without limitation, entertainment and
television production and post - production facilities and related activities
consistent with a first - class office building $44,522.80 Up to three and one
half (3.5), but no less than two and one - half (2.5) umeserved parking passes
for every 1,000 rentable square feet of the Premises. Subject to the terms of
Article 28 of the Lease, Tenant may elect to convert up to two (2) umeserved
parking passes to reserved parking passes. 10. Address of Tenant (Section
29.18): 11. Address of Landlord (Section 29.18): 1041 N. Formosa Formosa
Building, Suite 99 Hollywood, CA 90045 Attention: Adam Pliska, Director of
Business a11d Legal Affairs (Prior to Lease Commencement Date) and 5700 Wilshire
Boulevard Suite 350 Los Angeles, CA 90036 Attention: Adam Pliska, Director of
Business and Legal Affairs (After Lease Commencement Date) with a copy to:
Sonnenschein Nath & Rosenthal LLP 601 South Figueroa Street, Suite 1500 Los
Angeles, CA 90017 Attention: Robert M. Johnson, Esq. See Section 29.18 of the
Lease. (JSG:se/102994_5.DOC/092404/4040.039] - 2 -

 

 

[image_052.jpg]

- 3 - [JSG:se/102994_5.DOC/092404/4040.039] 12. Broker(s) (Section 29.24):
McCarthy Coolc & Co. LLC Wilshire Courtyard 5750 Wilshire Boulevard Los Angeles,
California 90036 and Julien J. Studley, Inc. 10960 Wilshire Boulevard, 17 th
Floor Los Angeles, California 90024 Attu: Janice Cimbalo Robert Cavaiola •

 

 

[image_053.jpg]

- 4 - [JSG:se/102994_5.DOC/092404/4040.039] 1. Premises, Building. Project, And
Common Areas; Rentable Square Footage. 1. Premises, Building. Project and Common
Areas. (a) The Premises. Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord the premises set forth in Section 2.2 of the Summary (the
''Premises''). The outline oftl1e Prenlises is set forth in Exhibit A attached
hereto and each floor or floors of the Premises has the number ofrentable square
feet as set forth in Section 2.2 of the Summary. The parties hereto agree that
the lease of the Premises is upon and subject to the terms, covenants and
conditions herein set forth, and Tenant covenants as a material part of the
consideration for this Lease to keep and perform each and all of such terms,
covenants and conditions by it to be kept and performed and that this Lease is
made upon the condition of such performance. The parties hereto her·eby
acknowledge that the purpose of Exhibit A is to show the approximate location of
the Premises in the ''Building," as that ter1n is defined in Section 1.1(b),
below, only, and such Exhibit is not meant to constitute an agreement,
representation or warranty as to the construction of the Premises, the precise
area thereof, or the specific location of the ''Common Areas," as that te1m is
defined in Section 1 . l(c), below, or the elements thereof or of the accessways
to the Premises or the ''Project," as that term is defined in Section l.l(b},
below. Except as specifically set forth in this Lease and in the Tenant Work
Letter attached hereto as Exhibit B (the ''Tenant Work Letter''), Landlord shall
not be obligated to provide or pay for any improvement work or services related
to the improvement of the Prenlises. Tenant also acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty
regarding the condition of the Prenlises, the Building or the Project or witl1
respect to the suitability of any of the foregoing for the conduct of Tenant's
business, except as specifically set forth in this Lease and the Tenant Work
Letter. The talcing of possession of the Premises by Tenant shall conclusively
establish that the Premises and the Building were at such time in good and
sanitary order, condition and repair. (b) The Building and The Project. The
Prenlises are a part of the building set forth in Section 2.1 of the Summary
(the ''Building''). The Building is part of an office project known as
''Wilshire Courtyard." The term ''Project," as used in this Lease, shall mean
(i) the Building and the Conlillon Areas, (ii) the land (which is improved with
landscaping, subterranean parking facilities and other improvements) upon whicl1
tl1e Building and the Common Areas are located, and (iii) the other office
building located adjacent to the Building and the land upon which such adjacent
office building is located, and (iv) at Landlord's discretion, any additio11al
real property, areas, land, buildings or other improvements added thereto
outside of the Project. (c) Common Areas. Tenant shall have the non - exclusive
right to use in comn1on with other tenants in the Project, and subject to the
rules and regulations referred to in Article 5 of this Lease, those portions of
the Project which are provided, from time to time, for use in common by
Landlord, Tenant and any other tenants of the Project (such areas, together with
such other portions of the Project designated by Landlord, in its discretion,
including certain areas designated for the exclusive use of certain tenants, or
to be shared by Landlord and certain tenants, are collectively referred to
herein as the ''Common Areas''). The Co1nmon Areas shall consist of the
''Project Common Areas'' and the ''Building Common Areas." The terrn ''Project
Common Areas," as used in this Lease, shall mean the portion of the Project
designated as such by Landlord. The term ''Building Common An·eas," as used in
this Lease, shall mean the portions of the Common Areas located within the
Building designated as such by Landlord. The manner in which the Common Areas
are maintained and operated shall be at the sole discretio11 of Landlord,
provided that Landlord shall maintain and operate same in a manner consistent
with that of other first class, high - rise office buildings in the vicinity of
the Building (the ''Comparable Buildings'') and the use thereof shall be subject
to such reasonable rules, regulations and restrictions as Landlord may malce
from time to ti1ne. Landlord reserves the right to close temporarily, make
alterations or additions to, or change the location of elements of the Project
and the Common Areas, provided such alterations, additions or changes do not
adversely affect access to or Tenants normal business operations in the
Premises. 2. Square Footages. The parties stipulate to the rentable area of the
Prenlises and the Building set forth in Section 2 of the Summary, and such areas
shall not be subject to remeasurement by either party. 3. Right_ of First Offer
for Additional Space. (a) Proposal to Lease. Subject to the other provisions of
this Section 1.3 , and pr·ovided Tenant is not in default hereunder (after any
applicable notice and lapse of applicable cure periods), if any por·tion of

 

 

[image_054.jpg]

- 5 - [JSG:se/102994_5.DOC/092404/4040.039] the third (3 rd ) floor of the
Building containing 5,000 to 10,000 rentable square feet and which is
immediately adjacent to the Premises, becomes available for lease to others (the
''Available Space'') during the Lease Te•nrx"'n, Tenant shall have an ongoing
right of first offer to lease such Available Space that becomes available as set
forth herein. For purposes of this Section 1.3 , Available Space shall not
include (i) space for which existing leases are being renewed, or (ii) space
which is the subject of options to expand or rights of first offer granted to
any othe1· person or tenant, which rights are existing on the date hereof or are
granted hereafter without violation of Tenant's rights hereunder in connection
with a lease of Available Space to any other Person for which Tenant has been
given an opportunity to lease such Available Space hereunder. (b) Offer Notice.
Until the termination of Tenant's rights under this Section 1.3 , provided
Tenant has given Landlord notice of Tenant's interest in leasing Available Space
(an ''Interest Notice'') (except as set forth below), Landlord shall not, within
one hundred twenty (120) days after receipt of such notice, enter into or commit
to enter into any lease of Available Space without first giving Tenant a notice
(''Offer Notice'') offering to lease such Available Space to Tenant on the
following tern1s and conditions: (A) the term of this Lease as to such Available
Space shall commence on the date on which Landlord delivers possession thereof
to Tenant and shall continue (i) with respect to any lease of Available Space
entered into on or before the third (3' d ) anniversary of the Commencement
Date, until the end of the Lease Term as to the balance of the Premises, and
(ii) with respect to any lease of Available Space entered into after the third
(3 rd ) anniversary of the Commencement Date, until the end of the Renewal Term
as if the frrst Renewal Option were exercised (whether or not the first Renewal
Option is, in fact, exercised by Tena11t); (B) the Base Rent payable by Tenant
for the Available Space shall be the Market Rent (as defined in Section 2.2
below) and the Base Year with respect to the Available Space leased by Tenant
shall be adjusted in accordance with such Market Rent, (C) Tenant shall pay
Additional Rent for the Available Space in accordance with the provisions of
Article 4 of this Lease; (D) Tenant shall receive the applicable improvement
allowance and other applicable concessions as determined in connection with the
determination of the Market Rent for the Available Space to the extent any such
allowance is then being given in the Comparable Transactions used in the
determination of such Market Rent; and (E) the Available Space shall be added to
the Premises for all other purposes of this Lease and all of the other terms and
conditions of this Lease shall apply to such Available Space that is leased by
Tenant during the term of this Lease witl1 respect thereto. Tenant shall not be
obligated to give Landlord an Interest Notice unless Landlord has previously
given Tenant written notice specifying the current availability of the Available
Space for lease to others and the dates the Available Space, if not currently
available, will become available for lease to others (the ''Available Space
Notice'') and the information contained in any Available Space Notice most
recently given to Tenant remains accurate. If Landlord has not given Tenant an
Available Space Notice which remains accurate, Landlord shall give Tenant an
Offer Notice as set forth above, even without receipt of an Interest Notice from
Tenant, prior to Landlord's entering into or committing to enter i11to any lease
of Available Space, after which the other provisions of this Section 1.3 shall
apply. (c) No Acceptance. If Tenant does not accept the Available Space offered
by Landlord by giving Landlord written notice of such acceptance (the
''Acceptance Notice'') within ten (10) business days after receipt of such Offer
Notice, then Landlord_ shall be free to lease such space to any other Person and
Tenant shall not have any rights under this Section 1.3 with respect to such
Available Space for a period of one hundred fifty (150) days after expiration of
said ten (10) business day period, and only upon Tenant's delivery of another
Interest Notice. Tenant also shall have its rights under this Section 1.3 with
respect to such space not accepted by Tenant, when such space again becomes
Available Space after the expiration of a lease thereof to a third party. (d)
Market Rent. If Tenant timely accepts the Available Space offered by Landlo1·d,
Tenant shall lease the same from Landlord on the terms and co11ditions described
in Paragraph l .3(b) and at the Market Rent determined as follows. Landlord and
Tenant shall attempt to agree on the Market Rent for a period often (10)
business days after the after the date on which Tenant accepts the Available
Space offered by Landlord in the Offer Notice. In the event that Landlord and
Tenant do not agree upon such rent within said ten (10) business day period, on
the fifth (5th) business day after the expiration of said ten (10) business day
period, Landlord and Tenant shall each simultaneously submit to the other in
writing its good faith estimate of the Market Rent. If the higher of said
estimates is not more than one hundred and five percent (105%) of the lower of
such estimates, the Market Rent in question shall be deemed to be the average of
the submitted rates. If otherwise, then the rate shall be set by arbitration to
be held in Los Angeles County, California in accordance with the Real Estate
Valuation Arbitration Rules of the American Arbitration Association, as follows.
Landlord and Tenant shall within five (5) business days after submittal of their
estimates, each appoint a reco3nized real estate expert who is a member
ofM.A.I., who has

 

 

[image_055.jpg]

- 6 - [JSG:se/102994_5.DOC/092404/4040.039] 10 years of professional real estate
experience in the market where the Premises are located and who shall have
generally recognized current competence in the valuation of rental properties
similar to the Building and Project which are located in the vicinity of the
Project. The two experts so appointed shall appoint a third recognized real
estate expert possessing the aforesaid qualifications. If the three experts to
be so appointed are not appointed within ten (10) business days of the date the
appraisal procedure is invoked, then the expert or experts, if any, who have
been selected shall proceed to carry out the appraisal using the definition of
Market Rent set forth in Paragraph 2.2(c) below. The expert or experts shall
determine the Market Rent in accordance with the terms of this Lease and pick
one of the two rates submitted, being the rate that is closer to the Market Rent
as deter1nined by the a1·bitrator using the definition set forth in Section 2.2.
Any such selection shall be signed by a majority of the experts if more than two
have been selected. If only two experts have been selected and they are unable
to agree, then eithe1· Landlord or Tenant shall be entitled to apply to the
presiding judge of the Superior Court of The County of Los Angeles, California
for the selection of a third expert who shall then participate in such appraisal
proceedings, and who shall be selected from a list of names of experts
possessing the aforesaid qualifications submitted by Landlord and/or from a list
of names of experts possessing the aforesaid qualifications submitted by Tenant.
Each party shall pay the cost of the appraiser selected by such party, and shall
equally share the cost of the third appraiser. The parties agree to be bound by
the decision of the arbitrators, which shall be final and non - appealable, and
judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. Within fifteen (15) business days after the
determination of the Rent under this Section, Tenant and Landlord shall execute
an appropriate lease amendment reflecting Tenant's acceptance of the Offer
Notice as to specific Available Space and setting forth the Rent therefor. (e)
Termination of Right. Tenant's rights under this Section 1.3 shall expire (i) if
Tenant exercises the Renewal Option, on the eighth (8 th does not timely
exercise the Renewal Option set forth in Section 2.2 below, upon the lapse of
Renewal Option on the date which is twelve (12) months prior to the expiration
of the initial Lease Term, or (ii) if Tenant timely ) anniversary of the Lease
Commencement Date. (f) Same Terms and Conditions. During the term of this Lease
with respect to any Available Space leased by Tenant, such Available Space shall
become part of the Premises and, except as otherwise provided in this Section
1.3 , shall be leased upon the same terms and conditions as the original
Premises. (g) Personal Right. Tenant's right to lease Available Space as set
forth in this Sectio11 1.3 is personal to Tenant and may not be assigned,
transferred or conveyed to any party, except to an entity to which this Lease
has been assigned (as permitted pursuant to Article 14 below) in its entirety
which (i) has succeeded to the entire business and assets (by merger,
reorganization or otherwise) of the original Tenant hereunder, or (ii) which is
owned or controlled by Tenant or is under common ownership or control with
Tenant. For purposes hereof, the words ''control," and ''Person'' shall have the
meanings ascribed to them in Paragraph 2.2(d) below. The foregoi11g shall not be
construed to limit Tenant's ability to exercise its rights under this Section
1.3 for the benefit of any other assignee of the Lease permitted pursuant to
Article 14 below. • 2. Lease Term. 2.1 Initial Term. The terms and provisions of
this Lease shall be effective as of tl1e date of this Lease. The term of this
Lease (the ''Lease Term'') shall be as set forth in Section 3.1 of the Summary,
shall commence on the date set forth in Section 3.2 of the Summary (the ''Lease
Commencement Date''), and sl1all terminate on the date set forth in Section 3.3
of the Summary (the ''Lease Expiration Date'') unless this Lease is sooner
terminated as hereinafter provided. For purposes of this Lease, the term ''Lease
Year'' shall mean each consecutive twelve (12) month period during the Lease
Term; provided, however, that the first Lease Year sl1all commence on the Lease
Commencement Date and end on the last day of the eleventh month thereafter and
the second and each succeeding Lease Year shall commence on the first day of the
next calendar month; and further provided that the last Lease Year shall end on
the Lease Expiration Date. For purposes of this Lease, ''Substantial
Completion'' of the Premises shall occur upon (i) the completion of construction
<>fthe ''Tenant Improven1ents," as that term is defined in Section 2.1 of the
Tenant Work Letter, in the Premises pursLiant to the plans and drawings which
were prepared pursuant to the terms of the Tenant Work Letter, with the
ex1;eption of any minor punch list items which do not adversely affect the
ability of Tenant to utilize the Premises (s11ch as minor items of decoration)
and (ii) Tenant has had unrestricted access to the Premises and the Building
(including common areas) in accordance with the terms of this Lease. Subject to
Section 2.4 below, this Lease shall not be void, voidable or subject to

 

 

[image_056.jpg]

- 7 - [JSG:se/102994_5.DOC/092404/4040.039] termination, nor shall Landlord be
liable to Tenant for any loss or damage resulting from Landlord's i11ability to
deliver the Premises to Tenant, but no Rent hereunder shall be payable hereunder
with respect to any delay in delivery of the Premises to the extent caused by
Landlord. At any time during the Lease Tt:1111 and upon the Substantial
Completion of the Premises, Landlord shall deliver to Tenant a notice of Lease
Tt11n dates in the forxn as set forth in Exhibit ''C," attached hereto, which
notice Tenant shall execute and return to Landlord within five (5) business days
of receipt thereof. 2. Renewal Term. (a) Option. Provided Tenant is not in
default under this Lease (after any applicable notice and lapse of applicable
cure periods) as of the date of exercise, Tenant shall have one option to renew
this Lease (''Renewal Option'') for the entire Premises for a period of five (5)
years (''Renewal Term''), exercisable by giving written notice thereof
(''Renewal Notice'') to Landlord of its exercise of the Renewal Option not later
than twelve (12) months prior to the Lease Expiration Date. (b) Renewal Term
Rent. The rent payable hereunder for the Premises during the Renewal Terrr1
shall be adjusted to the Market Rent (as defined in Paragraph 2.2(c) below) as
of the commencement of the Renewal Ter1n (the ''Renewal Term Commencement
Date''). In order to determine the Market Rent for the Renewal Tenn, Landlord
and Tenant, ten (10) business days after the date on which the Renewal Notice is
given by Tenant (but not earlier than fifteen (15) months prior to the
expiration of the initial Tenn), shall commence discussions to endeavor to agree
upon the applicable Market Rent. In the event that Landlord and Tenant do not
agree upon such rent within twenty (20) business days after the expiration of
said ten (10) business day period, on the twenty - fifth (25th) business day
after the expiration of said ten (10) business day period, Landlord and Tenant
shall each simultaneously submit to the other in writing its good faith estimate
of the Market Rent. If the highe1· of said estimates is not more than one
hundred and five percent (105%) of the lower of such estimates, tl1e Market Rent
in question shall be deemed to be the average of the submitted rates. If
otherwise, then the rate shall be set by arbitration to be held in Los Angeles,
California in accordance with the Real Estate Valuation Arbitration Rules of the
American Arbitration Association, as follows. Landlord and Tenant shall within
five (5) business days after submittal of their estimates, each appoint a
recognized real estate expert who is a member ofM.A.I. and who shall have
generally recognized current competence in the valuation of rental properties
similar to the Building and Project which are located in the vicinity of the
Project. The two experts so appointed shall appoint a third recognized real
estate expert possessing the aforesaid qualifications. If the three experts to
be so appointed a1·e not appointed within ten (10) business days of the date the
appraisal procedure is invoked, then the expert or experts, if any, who have
been selected shall proceed to carry out the appraisal using the definition of
Market Rent set fo1ih in Paragraph 2.2(c) below. The expert or experts shall
determine the Market Rent in accordance with the tenns of this Lease and pick
one of the two rates submitted, being the rate that is closer to the Market Rent
as dete111lined by the arbitrator using the definition set forth in Paragraph
2.2(c). Any such selection shall be signed by a majority of the experts if more
than two have been selected. If only two experts have been selected and they are
unable to agree, then either Landlord or Tenant shall be entitled to apply to
the presiding judge of the Superior Court of The County of Los Angeles,
California for the selection of a third expert who shall then participate in
such appraisal proceedings, and who shall be selected from a list of names of
experts possessing the aforesaid qualifications submitted by Landlord and/or
from a list of names of experts possessing the aforesaid qualifications
submitted by Tenant. Each party shall pay the cost of the appraiser selected by
such party, and shall equally share the cost of the third appraiser. The parties
agree to be bound by the decision of the arbitrators, which shall be final and
non appealable, and judgment upon the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof. (c) Market Rent. The ''Market
Rent," shall be equal to the rent (including additional re11t and considering
any ''base year'' or ''expense stop'' applicable thereto), including all
escalations, of leases which . have been entered into during the nine (9) month
period prior to the commencement of the applicable option tenn, at which tenants
are leasing non - renewal, non - encumbered, non - expansion, non - equity space
(''Comparable Transactions'') comparable in size, floor height and quality to
the Premises for a similar lease tenn, which comparable space is located in the
Project as well as what a comparable landlord of other first - class office
buildings of comparable quality, age, size (with at least five (5) floors),
quality of location, services and amenities (''Comparable Buildings'') would
accept in Comparable Transactions. For such purposes, Landlord and Tenant
stipulate the Comparable Buildings include only the following: Colorado Center
in Santa Monica and 6300

 

 

[image_057.jpg]

0 Wilshire Boulevard, 6500 Wilshire Boulevard and 5670 Wilshire Boulevard in Los
Angeles. The detennination of the Market Rent shall take into consideration only
the following concessions (the ''Concessions''): (i) rental abatement
concessions, if any, being granted such tenants in connection with such
comparable space including, if applicable, periods of free rent for construction
of improvements, (ii) tenant improvements or allowances provided or to be
provided for such comparable space, taking into account the value of the
existing improvements in such comparable space and in the Premises which can be
re - used by Tenant, such value to be based upon the age, quality and layout of
the improvements and the extent to which the same could be utilized by Tenant,
and with respect to the Market Rent determination for the Renewal Tenn, based
upon the fact that the precise Tenant Improvements existing in the Premises are
specifically suitable to Tenant, but Tenant shall be entitled to repai1· a11d
refurbishment of such existing Tenant Improvements (and any applicable
allowances with respect thereto) to the extent such repair or refurbishment is
available in Comparable Transactions and the Premises require the same, and
(iii) all other reasonable monetary and other economic concessions, if any,
being granted such tenants in connection with such comparable space; and
provided further that in calculating the rent for the Renewal Tenn, no
consideration shall be given to the fact that Landlord is or is not required to
pay a real estate brokerage commission in connection with Tenant's lease of the
Premises during the Renewal Term or the fact that Landlord or such other
landlo1·ds are or are not required to pay real estate brokerage commissions in
connection with such comparable space. The Market Rent shall additionally
include a determination based on the concession package being offered by
Landlord as to whetl1er, and if so to what extent, Tenant must provide Landlord
with additional financial secm·ity, such as a letter of credit or guaranty, for
Tenant's Rent obligations. Such dete1mination (if applicable) shall be made by
reviewing the extent of financial security then generally being imposed in
Comparable Transactions from tenants of compa1·able financial condition and
credit history to the then existing financial condition and credit history of
Tenant (with appropriate adjustments to account for differences in the then -
existing financial condition of Tenant and such other tenants). (d) Transfer.
The Renewal Option is personal to Tenant and may not be assigned, transferred or
conveyed to any party, except to an entity to which this Lease has been assigned
(as pennitted pursuant to Article 14 below) in its entirety which (i) has
succeeded to the entire business and assets (by merger, reorganization or
otherwise) of the original Tenant hereunder, or (ii) which is owned or
controlled by Tenant or is under common ownership or control with Tenant. For
purposes hereof, the word ''control," as used above, mea11s with respect to a
Person that is corporation, the right to exercise, directly or indirectly, more
tha11 fifty percent (50%) of the voting rights attributable to the shares of the
controlled corporation and, with respect to a Person that is not a corporation,
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of the controlled Person. The word
''Person'' means an individual, partnership, trust, corporation, firrn or other
entity. The foregoing shall not be construed to limit Tenant's ability to
exercise its rights under· this Section 2.2 for the benefit of any other
Transferee permitted pursuant to Article 14 below. 3. Option to Cancel. (a)
Option. Subject to Tenant's payment of the Termination Fee (as defined in
Paragraph 2.3(b) below) and the other conditions set forth herein, Tenant shall
have the option (the ''Termination Option'') to terminate this Lease (and all
rights and obligations of the parties hereunder, except for accrued and unpaid
or unperformed obligations and liabilities) effective on the fourth (4 th )
anniversary of the Rent Commencement Date (the ''Termination Date''). The
Termination Option may be exercised by written notice (the ''Termination
Notice'') given to Landlord at least nine (9) months prior to the Termination
Date. Any such notice of termination shall be irrevocable when received by
Landlord. (b) Fee. Within thirty (30) days after Tenant's notice of exercise of
the Temlination Option under this Section 2.3 and in order for such tennination
to be effective, Tenant shall pay to Landlord the ''Termination Fee," which
shall equal the sum of(a) three (3) monthly installments of Base Rent
(calculated using the monthly installment amount due during months 49 through 51
following the Lease Commencen1ent Date), plus (b) the unamortized amount of
Landlord's Lease Costs (defined below) as of the Termination Date, with
Landlord's Lease Costs amortized from the Rent Commencement Date over the Tern1
at an annual interest rate equal to the interest rate on five - year United
States Treasury Bills issued on the date the Ter11iination Notice is given, plus
two hundred (200) basis points. ''Landlord's Lease Costs'' are defined as the
sum of(i) the amount of the Tenant Improvement Allowance expended by Landlord
pursuant to Exhibit B attached hereto, plus (ii) the amount of brokerage
commissions paid by Landlord in connection with this Lease, plus (iii) the Base
Rent that would have been payable by Tenant during the first three (3) months
after the Lease Commencement Date if the monthly rent for
[JSG:se/102994_5.DOC/092404/4040.039) - 8 -

 

 

[image_058.jpg]

- 9 - [JSG:se/102994_5.DOC/092404/4040.039] the fourth (4 th ) month of the
Lease Term had been payable for each of said three (3) months, plus (iv)
attorneys' fees and costs incurred by Landlord in the preparation and
negotiation of this Lease. (c) Good Faith Exercise. Tenant may not exercise, nor
announce any intention to exercise the Termination Option, in order to re -
negotiate or improve for Tenant's benefit any of the terms of this Lease,
including, without limitation, the Rent payable hereunder. This provision shall
not be construed to limit Tenant's ability to initiate discussions of the same
type and similar timing that other tenants in the market would be likely to
initiate. 2.4 Tenant Cancellation for Failure to Complete. Tenant shall have the
right to cancel and terminate this Lease (and the rights and obligations of the
parties hereunder) if, on or before September 1, 2005, (the ''Outside Completion
Date''), Substantial Completion (defined in Section 2.1 above) has failed to
occur. The Outside Completion Date shall be postponed, on a day - for - day
basis by any Tenant Delays (defined, determined and adjusted as set forth in
Section 5 of Exhibit B hereto) but not due to any delays due to Force Majeure
events described in Section 29.16 below. Said right to cancel and ter11u11ate
this Lease must be exercised by a written notice to Landlord given within thirty
(30) days after the Outside Completion Date. 3. Rent. 1. Base Rent. Commencing
on the date (the ''Rent Commencement Date'') which is three (3) months following
the Lease Commencement Date, Tenant shall pay, without prior notice or demand,
to Landlord or Landlord's agent at the management office of the Project, or, at
Landlord's option, at such other place as Landlord may from time to time
designate in writing, by a check (drawn on a bank having a branch office in Los
Angeles, California) for currency which, at the time of payment, is legal tender
for private or public debts in the United States of America, base rent (''Base
Rent'') as set forth in Section 4 of the Summary, payable in equal monthly
installments as set forth in Section 4 of the Summary in advance, on or before
the first day of each and every calendar month during the Lease Term, commencing
on the Rent Commencement Date, without any setoff or deduction whatsoever. The
Base Rent for the first full month of the Lease Term which occurs after the
expiration of any free rent period shall be paid at the time of Tenant's
execution of this Lease. If any Rent payment date (including the Rent
Commencement Date) falls on a day of the month other than the first day of such
month or if any payment of Rent is for a period which is shorter than one month,
the Rent for any fractional month shall accrue on a daily basis for the period
from the date such payment is due to the end of such calendar month or to the
end of the Lease Terrn at a rate per day which is equal to 1/365 of the
applicable annual Rent. All other payments or adjustments required to be made
under the terms of this Lease that require proration on a time basis shall be
prorated on the same basis. 2. Initial Three Month Period. Tenant may occupy the
Premises for the conduct of business after the Lease Commencement Date and prior
to the Rent Commencement Date, and all of the provisions oftl1is Lease shall be
in full force and effect upon such occupancy, except that no Base Rent or
additional rent for Direct Expenses pursuant to Article 4 shall be payable for
the Premises for the period prior to the Rent Commencement Date; provided,
however, that Tenant shall pay any parking charges due hereunder for parking for
such Premises and other sundry expenses due and payable hereunder as of the date
that Tenant occupies the Premises, or any portion thereof, for the conduct of
business. 4. Additional Rent. 1. General Terms. In addition to paying the Base
Rent specified in Article 3 of this Lease, commencing on the Rent Commencement
Date, Tenant shall pay ''Tenant's Share'' oftl1e annual ''Direct Expenses," as
those terms are defined in Sections 4.2(f} and 4.2(b) of this Lease,
respectively, which are in excess of the amount of Direct Expenses applicable to
the ''Base Year," as that term is defmed in Section 4.2(a), below; provided,
however, that in no event shall any decrease in Direct Expenses for any
''Expense Year," as that it:1111 is defined in Section 4.2(c) below, below
Direct Expenses for the Base Year entitle Tenant to any decrease in Base Rent
01· any credit against sums due under this Lease. Such payments by Tenant,
together with any and all other amounts payable by Tenant to Landlord pursuant
to the terms of this Lease, are hereinafter collectively referred to as the
''Additional Rent'', and the Base Rent and the Additional Rent are herein
collectively referred to as ''Rellllt." All amounts due under this Article 4 as
Additional Rent shall be payable for the same periods and in the same manner as
the Base Rent. Without limitation on other obligations of Tenant which survive
the expiration of the Lease Term,

 

 

[image_059.jpg]

- 10 - [JSG:se/102994_5.DOC/092404/4040.039] the obligations of Tenant to pay
the Additional Rent provided for in this Article 4 that accrue prior to the
expiration of the Lease Terrn shall survive the expiration of the Lease Te1rn.
2. Definitions of Key Terms Relating to Additional Rent. As used in this Article
4, the following terms shall have the meanings hereinafter set forth: (a) ''Base
Year'' shall mean the period set forth in Section 5 of the Summary. (b) ''Direct
Expenses'' shall mean ''Operating Expenses'' and ''Tax Expenses." (c) ''Expense
Year'' shall mean each calendar year in which any portion of the Lease Term
falls, through and including the calendar year in which the Lease Term expires,
provided that Landlord, upon notice to Tenant, may change the Expense Year from
time to time to any other twelve (12) consecutive month period, and, in the
event of any such change, Tenant's Share of Direct Expenses shall be equitably
adjusted for any Expense Year involved in any such change. (d) ''Operating
Expenses'' shall mean all expenses, costs and amounts of every kind and nature
which Landlord pays or accrues during any Expense Year because of or in
connection with the ownership, management, maintenance, security, repair,
replacement, restoration or operation of the Project, or any portion thereof.
Without limiting the generality of the foregoing, Operating Expenses shall
specifically include any and all of the following: (i) the cost of supplying all
utilities, the cost of operating, repairing, maintaining, and renovating the
utility, telephone, mechanical, sanitary, storm drainage, and elevator systems,
and the cost of maintenance and service contracts in connection therewith; (ii)
the cost of licenses, certificates, permits and inspections and the cost of
contesting any governmental enactments which may affect Operating Expenses, and
the costs incurred in connection with a governmentally mandated transportation
system management program or similar program; (iii) the cost of all insurance
carried by Landlord in connection with the Project; (iv) the cost of
landscaping, relamping, and all supplies, tools, equipment and materials used in
the operation, repair and maintena11ce oftl1e Project, or· any portion thereof;
(v) costs incurred in connection with the parking areas servicing the Building
(subject to tl1e exclusion of expenses set forth in Subparagraph 4.2(d)(l0)
below); (vi) fees and other costs, including management fees, consulting fees,
legal fees and accounting fees, of all contractors and consultants in connection
with the management, operation, maintenance and repair of the Project; (vii)
payments under any equiprnent rental agreements and the fair rental value of any
management office space; (viii) subject to item (6), below, wages, salaries and
other compensation and benefits, including taxes levied thereon, of all persons
engaged in the operation, management, maintenance and security of the Project;
(ix) costs under any instrument pertaining to the sharing of costs by the
Project; (x) operation, repair, maintenance and replacement of all systems and
equipment and components thereof of the Building; (xi) the cost of janitorial,
alartn, security and other services, replacement of wall and floor coverings,
ceiling tiles and fixtures in common areas, maintenance and replacen1ent of
curbs and walkways, repair to roofs and re - roofing; (xii) amortization
(including interest on the unamortized cost) over the useful life as Landlord
shall reasonably determine, of the cost of acquiring or the rental expense of
personal property used in the maintenance, operation and repair of the Project,
or any portion thereof; (xiii) the cost of capital improvements or other costs
incurred in connection with the Project (A) which are intended to effect
economies in the operation or maintenance of the Project, or any portion
thereof, (B) that are required under applicable laws to comply with conservation
programs, (C) which are replacements or modifications of nonstructural items
located in the Common Areas required to keep the Common Areas in good order or
condition (provided that the costs for the same are properly expensed, and not a
capital item, as determined in accordance with generally accepted accounting and
management practices consistently applied), or (D) that are required under any
gove1nmental law 01· regulation by a federal, state or local governmental
agency, except for capital repairs, replacements or other improvements to remedy
a condition existing prior to the Lease Commencement Date which an applicable
governmental authority, if it had knowledge of such condition prior to the Lease
Commencement Date, would have then required to be remedied pursuant to then -
current governmental laws or regulations in their fo1rn existing as of the Lease
Commencement Date and pursuant to the then - current interpretation of such
governmental laws or regulations by the applicable governmental authority as of
the Lease Commencement Date; provided, however, tl1at any capital expenditure
shall be amortized (including interest on the amortized cost) over its useful
life as Landlord shall reasonably deter1nine; (xiv) costs, fees, charges or
assessments imposed by, or resulting from any mandate imposed on Landlord by,
any federal, state or local government for fire and police protection, trash
removal, community

 

 

[image_060.jpg]

- 11 - [JSG:se/102994_5.DOC/092404/4040.039] services, or other services which
do not constitute ''Tax Expenses'' as that terrn is defined in Section 4.2(e).,
below. Notwithstanding the foregoing, for purposes of this Lease, Operating
Expenses shall not, however, include: (1) costs, including marketing costs,
legal fees, space planners' fees, advertising and promotional expenses, and
brokerage fees incurred in connection with the original construction or
development, or original or future leasing of the Project, and costs, including
per1nit, license and inspection costs, incurred with respect to the installation
of tenant improvements made for new tenants in the Project or incurred in
renovating or otherwise improving, decorating, painting or redecorating vacant
space for tenants or other occupants of the Project (excluding, however, such
costs relating to any common areas of the Project or parking facilities); (2)
except as set forth in items (xii), (xiii), and (xiv) above, depreciation,
interest and principal payments on mortgages and other debt costs, if any,
penalties and interest, costs of capital repai1·s and alterations, and costs of
capital improvements and equipment; (3) costs for which the Landlord is
reimbursed by any tenant or occupant of the Project or by insurance by its
carrier or any tenant's carrier or by anyone else, and electric power costs for
which any tenant directly contracts with the local public service company; (4)
any bad debt loss, rent loss, or reserves for bad debts or rent loss; (5) costs
associated with the operation of the business of the partnersl1ip or entity
which constitutes the Landlord, as the same are distinguished from the costs of
operation of the Project (which shall specifically include, but not be limited
to, accounting costs associated with the operation of the Project). Costs
associated with the operation of the business of the partnership or entity which
constitutes the Landlord include costs of partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the ·
actions of the Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord's interest in the
Project, and costs incurred in connection with any disputes between Landlord and
its employees, between Landlord and Project management, or between Landlord and
other tenants or occupants, and Landlord's general corporate overhead and
general and administrative expenses; (6) the wages and benefits of any employee
who does not devote substantially all of his or her employed time to the Project
unless such wages and benefits are prorated to reflect time spent on operating
and managing the Project vis - a - vis time spent on matters umelated to
operating and managing the Project; provided, that in no event shall Operating
Expenses for purposes of this Lease include wages and/or benefits attributable
to personnel above the level of Project manager or Project engineer; (7) amount
paid as ground rental for the Project by the Landlord; (8) except for a Project
management fee consistent with the management fee being charged in connection
with the operation of Comparable Buildings (a fee not exceeding three percent
(3%) of gross revenues of the Project shall be deemed acceptable), overhead and
profit increment paid to the Landlord or to subsidiaries or affiliates of the
Landlord for services in the Project to the extent the same exceeds the costs of
such services rendered by qualified, frrst - class unaffiliated third parties on
a competitive basis; (9) any compensation paid to clerks, attendants or other
persons in commercial concessions operated by the Landlord, provided that any
compensation paid to any concierge at the Project shall be includable as an
Operating Expense; (10) the cost of payroll for clerks and attendants, garage
keepers liability insurance, parking management fees, tickets and uniforms
directly incurred in operating parking facilities; (11) rentals and other
related expenses incurred in leasing air conditioning systems, elevators or
other equipment which if purchased the cost of which would be excluded from
Operating Expenses as a capital cost, except equipment not affixed to the
Project which is used in providing janitorial or similar services and,

 

 

[image_061.jpg]

- 12 - [JSG:se/102994_5.DOC/092404/4040.039] further excepting from this
exclusion such equipment rented or leased to remedy or ameliorate an emergency
condition in the Project ; (12) all items and services for which Tenant or any
other tenant in the Project reimburses Landlord or which Landlord provides
selectively to one or more tenants (other than Tenant) without ' reimbursement;
(13) costs, other than those incurred in ordinary maintenance and 1·epair, for
sculpture, paintings, fountains or other objects of art; (14) any costs
expressly excluded from Operating Expenses elsewhere in this Lease; (15) rent
for any office space occupied by Project management personnel to the extent the
size or rental rate of such office space exceeds the size or fair market rental
value of office space occupied by management personnel of the Comparable
Buildings in the vicinity of the Building, with adjustment where appropriate for
the size of the applicable project; (16) costs arising from the gross negligence
or willful misconduct of Landlord or its agents, employees, vendors,
contractors, or providers of materials or services; (17) costs incurred to
comply with laws relating to the removal of hazardous material (as defined under
applicable law) which was in existence in the Building or on the Project prior
to tl1e Lease Commencement Date, and was of such a nature that a federal, State
or municipal governn1ental authority, if it had then had knowledge of the
presence of such hazardous material, in the state, and under the conditions that
it then existed in the Building or on the Project, would have then required the
removal of such hazardous material or other remedial or containment action with
respect thereto; and costs incurred to remove, remedy, contain, or treat
hazardous material, which hazardous material is brought into the Building or
onto the Project after the date l1ereof by Landlord or any other tenant of the
Project and is of such a nature, at that time, that a federal, State or
mu11icipal governn1ental authority, if it had then had knowledge of the presence
of such hazardous material, in the state, a11d under the conditions, that it
then exists in the Building or on the Project, would have then required the
removal of such hazardous material or other remedial or containment action with
respect thereto; and (18) costs arising from Landlord's charitable or political
contributions. If Landlord is not furnishing any particular work or service (the
cost of which, ifperfo1111ed by Landlord, would be included in Operating
Expenses) to a tenant who has undertaken to perfor1n such work or service in
lieu of the performance thereof by Landlord, Operating Expenses shall be deemed
to be increased by an amount equal to the additional Operating Expenses which
would reasonably have been incurred during such period by Landlord if it had at
its own expense furnished such work or service to such tenant. If the Project is
not at least ninety - five percent (95%) occupied during all or a portion of the
Base Year or any Expense Year, Landlord may elect to make a11 appropriate
adjustment to the components of Operating Expenses that vary based on the
occupancy of the Project for such year to deter1nine the amount of Operating
Expenses that would have been incurred had the Project been ninety - five
percent (95%) occupied; and the amount so deter1nined shall be deemed to have
been the amount of Operating Expenses for such year, provided that a comparable
adjustment shall have been made, or if not made, shall also be made to the Base
Year Operating Expenses. Operating Expenses for the Base Year shall not include
(to the extent not continuing and applicable only to the Base Year) market -
wide labor - rate increases due to extraordinary circumstances, including, but
not limited to, boycotts and stril<es, and utility rate increases due to
extraordinary circumstances including, but not limited to, conservation
surcharges, boycotts, embargoes or other shortages, or amortized costs relating
to capital improvements. (e) Taxes. (1) ''Tax Expenses'' shall mean all federal,
state, county, or local governn1ental or municipal taxes, fees, charges or other
impositions of every kind and nature, whether general, special, ordinary or
extraordinary, (including, without limitation, real estate taxes, general and
special assessments, transit taxes,

 

 

[image_062.jpg]

- 13 - [JSG:se/102994_5.DOC/092404/4040.039] leasehold taxes or taxes based upon
the receipt of rent, including gross receipts or sales taxes applicable to the
receipt of rent, unless required to be paid by Tenant, personal property taxes
imposed upon the fixtures, machinery, equipment, apparatus, systems and
equipment, appurtenances, furniture and other personal property used in
connection with the Project, or any portion thereof), which shall be paid or
accrued during any Expense Year (without regard to any different fiscal year
used by such governmental or municipal authority) because of or in connection
with the ownership, leasing and operation of the Project, or any portion
thereof. (2) Tax Expenses shall include, without limitation: (i) Any tax on the
rent, right to re11t or other income from the Project, or any portion thereof,
or as against the business of leasing the Project, or any portion thereof; (ii)
Any assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election (''Proposition 13'') and that
assessments, taxes, fees, levies and charges may be imposed by governmental
agencies for such services as fire protection, street, sidewalk and road
maintenance, 1·efuse removal and for other governmental services for1nerly
provided without charge to property owners or occupants, and, in further
recognition of the decrease in the level and quality of governmental services
and amenities as a result of Proposition 13, Tax Expenses shall also include any
governmental or private assessments or the Project's contribution towards a
governmental or private cost - sharing agreement for the purpose of augmenting
or improving the quality of services and amenities normally provided by
governmental agencies; (iii) Any assessment, tax, fee, levy, or charge allocable
to or measured by the area of the Premises or the Rent payable hereunder,
including, without limitation, any business or gross income tax or excise tax
with respect to the receipt of such rent, or upon or with respect to the
possession, leasing, operating, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises, or any portion thereof; and (iv) Any
assessment, tax, fee, levy or charge, upon this transaction or any document to
which Tenant is a party, creating or transferring an interest or an estate in
the Premises. (3) Notwithstanding the foregoing, the following shall be excluded
from Tax Expenses: (i) net income, inheritance, estate, succession, transfer,
gift, franchise, or capital stock tax, or any income taxes arising out of or
related to ownership and operation of income - producing real estate (as opposed
to rents, receipts or income attributable to operations at the Project, and
except as expressly provided in Subparagraph 4.2(e)(l) above); (ii) any Tax
Expenses attributable to any period prior to the Commencement Date hereof of
after the expiration or earlier termination hereof; (iii) any assessments,
charges, taxes, rents, fees, rates, levies, excises, license fees, per1nit fees,
inspection fees, impact fees, concurrency fees, or other authorization fees or
charges to the extent payable for the original development or installation of on
- or off - site improvements or utilities (including without limitation street
and intersection improvements, roads, rights of way, lighting, and
signalization) necessary for the i11itial development or construction of the
Project or any past, present or future phases thereof, or any past, present or
future system development reimbursement schedule or sinking fund related to any
of the foregoing, whether the improvements to which they may relate are
installed prior to or after the Commencement Date of this Lease; and (iv) any
items paid by Tenant under Section 4.5 of this Lease. All assessments which are
not specifically charged to Tenant because of what Tenant has done, which can be
paid by Landlord in installments, shall be paid by Landlord in the maximum
number of installments permitted by law and not included as Tax Expenses except
in the year in which the assessment installment is actually paid. (4) Any costs
and expenses (including, without limitation, reasonable attorneys' fees)
incurred in attempting to protest, reduce or minimize Tax Expenses shall be
included in Tax Expenses in the Expense Year such expenses are paid. Tax refunds
shall be credited against Tax Expenses and refunded to Tenant regardless of when
received, based on the Expense Year to which the refund is applicable. If Tax
Expenses for any Expense Year during the Lease Term or any extension thereof are
increased after payment thereof, or if Tax Expenses for the Base Year are
decreased after payment thereof, in either event for any reason, including,
without limitation, error or reassessment by applicable governmental or
municipal authorities, Tenant shall pay Landlord within thirty (30) days after
demand any resulting increase in the amount of Tenant's Share of Direct Expenses
for any Expense Year affected by such change. Any decrease in Tax Expenses,
shall be paid by Landlord to Tenant within thirty (30) days after such
determination or credited against Tax Expenses as set forth above. (5) The
amount of Tax Expenses for the Base Year shall be known as ''Base Taxes''. If in
any comparison year subsequent to the Base Year, the amount of Tax Expenses
decreases below the amount of

 

 

[image_063.jpg]

- 14 - [JSG:se/102994_5.DOC/092404/4040.039] Base Taxes, then for purposes of
all subsequent comparison years, including the comparison year in which such
decrease in Tax Expenses occurred, the Base Taxes shall be decreased by an
amount equal to the decrease in Tax Expenses. (f) ''Tenant's Share'' shall mean
the percentage set forth in Section 6 of the Summary. 3. Allocation of Direct
Expenses. (a) Method of Allocation. The parties acknowledge that the Building is
a part of a multi - building project and that the costs and expenses incurred in
connection with the Project (i.e. the Direct Expenses) should be shared between
the tenants of the Building and the tenants of the other buildings in the
Project. Accordingly, as set forth in Section 4.2 above, Direct Expenses (which
consists of Operating Expenses and Tax Expenses) are determined annually for the
Project as a whole, and a portion of the Direct Expenses, which portion shall be
determined by Landlord on an equitable basis, shall be allocated to the tenants
of the Building (as opposed to the tenants of any other buildings in the
Project) and such portion shall be the Direct Expenses for· purposes of this
Lease. Such portion of Direct Expenses allocated to the tenants of the Building
shall include all Direct Expenses attributable solely to the Building and an
equitable portion of the Direct Expenses attributable to the Project as a whole.
(b) Cost Pools. Landlord shall have the right, from time to time, to equitably
allocate some or all of the Direct Expenses for the Project among different
portions or occupants of the Project (the ''Cost Pools''), in Landlord's
reasonable discretion. Such Cost Pools may include, but shall not be limited to,
the office space tenants of a building of the Project or of the Project, and the
retail space tenants of a building of the Project or of the Project. The Direct
Expenses within each such Cost Pool shall be allocated and charged to the
tenants within such Cost Pool in an equitable manner. 4. Calculation and Payment
of Additional Rent. If for any Expense Year ending or comme11cing within the
Lease Term, Tenant's Share of Direct Expenses for such Expense Year exceeds
Tenant's Shar·e of Direct Expenses applicable to the Base Year, then Tenant
shall pay to Landlord, in the manner set forth in Section 4.4(a), below, and as
Additional Rent, an amount equal to the excess (the ''Excess''). If in any
Expense Year, the amo11nt of Tax Expenses is less than the amount of Base Taxes,
the Excess shall be computed as if there were no Tax Expenses due for such year.
(a) Statement of Actual Direct Expenses and Payment by Tenant. Landlord shall
give to Tenant within one hundred twenty (120) days following the end of each
Expense Year, a staten1ent (the ''Statement'') which shall state the Direct
Expenses incurred or accrued for such preceding Expe11se Year, and which shall
indicate the amount of the Excess. Within fifteen (15) business days after
receipt of the Statement for each Expense Year commencing or ending during the
Lease Te11n, if an Excess is present, Tenant shall pay, with its next
installment of Base Rent due, the full amount of the Excess for such Expense
Year, less the amounts, if any, paid during such Expense Year as ''Estimated
Excess," as that term is defined in Section 4.4(b), below, and if Tenant paid
more as Estimated Excess than the actual Excess, Tenant shall receive a credit
in the amount of Tenant's overpayment against Rent next due under this Lease.
Even though the Lease Terrn has expired and Tenant has vacated the Premises,
when the final determination is made of Tenant's Share of Direct Expenses for
the Expense Year in which this Lease terminates, if an Excess if present, Tenant
shall pay to Landlord such amount within tl1irty (30) days after such
determination, and if Tenant paid more as Estimated Excess than the actual
Excess, Landlo1·d shall, within thirty (30) days, deliver a check payable to
Tenant in the amount of the overpayment. The provisions of this Section 4.4(a)
shall survive the expiration or earlier termination of the Lease Term. The
failure of Landlord to timely furnish the Statement for any Expense Year shall
not prejudice Landlord or Tenant from enfor·cing its rights under this Article
4, unless Landlord fails to provide a Statement within eighteen (18) n1onths
after tl1e end of the applicable Expense Year, in which case Tenant's obligation
to pay for the Excess relating to such Expense Year shall terminate. (b)
Statement of Estimated Direct Expenses. In addition, Landlord shall endeavor to
give Tenant a yearly expense estimate statement (the ''Estimate Statement'')
which shall set forth Landlord's reasonable estimate (the ''Estimate'') of what
the total amount of Direct Expenses for the then - current Expense Year shall be
and the estimated excess (the ''Estimated Excess'') as calculated by comparing
the Direct Expenses for such

 

 

[image_064.jpg]

- 15 - [JSG:se/102994_5.DOC/092404/4040.039] Expense Year, which shall be based
upon the Estimate, to the amount of Direct Expenses for the Base Year. The
failure of Landlord to timely furnish the Estimate Statement for any Expense
Year shall not preclude Landlord from enforcing its rights to collect any
Estimated Excess under this Article 4, nor shall Landlord be prol1ibited from
revising any Estimate Statement or Estimated Excess theretofore delivered to the
extent reasonably necessary. Thereafter, Tenant shall pay, with its next
installment of Base Rent due, a fraction of the Estimated Excess for the then -
current Expense Year (reduced by any amounts paid pursuant to the next to last
sentence of this Section 4.4.(b)). Such fraction shall have as its numerator the
number of months which have elapsed in such current Expense Year, including the
month of such payment, and twelve (12) as its denominator. Until a new Estimate
Statement is furnished (which Landlord shall have the right to deliver to Tenant
at any time), Tenant shall pay monthly, with the monthly Base Rent installments,
an amount equal to one - twelfth (1/12) of the total Estimated Excess set forth
in the previous Estimate Statement delivered by Landlord to Tenant. 4.5 Taxes
and Other Charges for Which Tenant Is Directly Responsible. (a) Tenant shall be
liable for and shall pay ten (10) business days before delinquency, taxes levied
against Tenant's equipment, furniture, fixtures and any other personal property
located in or about the Premises. If any such taxes on Tenant's equipment,
furniture, fixtures and any other personal property are levied against Landlord
or Landlord's property or if the assessed value of Landlord's property is
increased by the inclusion therein of a value placed upon such equipment,
furniture, fixtures or any other personal property and if Landlord pays the
taxes based upon such increased assessment, which Landlord shall have the right
to do regardless of the validity thereof but only under proper protest if
requested by Tenant, Tenant shall upon demand repay to Landlord the taxes so
levied against Landlord or the proportion of such taxes resulting from such
increase in the assessment, as the case may be. (b) If the tenant improvements
in the Premises, whether installed and/or paid for by Landlord or Tenant and
whether or not affixed to the real property so as to become a part thereof, are
assessed for real property tax purposes at a valuation higher than the valuation
at which tenant improvements confomung to Landlord's ''building standard''
(i.e., in excess of $40.50 per rentable square foot) in other space in the
Building are assessed, then the Tax Expenses levied against Landlord or the
property by reason of such excess assessed valuation shall be deemed to be taxes
levied against personal property of Tenant and shall be governed by the
provisions of Section 4.5(a), above. Improvements installed in the Premises for
Tenant's initial occupancy thereof, the cost for which is not in excess of the
sum of the Tenant Improvement Allowance and Supplemental Allowance set forth in
Article 2 of Exhibit B hereto, are hereby stipulated to be ''building standard''
for purposes of this Section. (c) Notwithstanding any contrary provision herein,
Tenant shall pay prior to delinquency any (i) rent tax or sales tax, service
tax, transfer tax or value added tax, or any other applicable tax on the rent or
services herein or otherwise respecting this Lease, (ii) taxes assessed upon or
with respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises or any portion of
the Project, including the Project parking facility; or (iii) taxes assessed
upon this transaction 01· any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises. 4.6 Records; Audit.
Landlord shall maintain in a safe and orderly manner all of its records
pertaining to the Direct Expenses payable pursuant to this Article 4 for a
period of two (2) years after the completion of each calendar year. Landlord
shall maintain such records on a current basis and in sufficient detail to
perrnit adequate review thereof and, at all reasonable times, copies of such
records shall be available to Tenant's accounting personnel (but not other
representatives except as set forth in this Section 4.6) for such purposes at
the management office of the Project. If Tenant disputes a Statement provided
under Section 4.4 above, provided Tenant is not in default under this Lease
after notice and expiration of any applicable cure period, Tenant may, by
written notice to Landlord within two (2) years after receipt of a Statement for
a particular Expense Year, cause an audit to be commenced of the Direct Expenses
for such Expense Year by a nationally or regionally recognized firxn of
certified public accountants or by Tenant's own internal certified public
accountants on a non - contingency fee basis, at Tenant's sole expense, to
verify if the Statement was accurate. Tenant shall give Landlord not less than
ten (10) business days prior written notice of its intention to conduct any such
audit. Landlord shall cooperate with Tenant during the course of such audit,
which shall be conducted during normal business hours in Landlord's Building

 

 

[image_065.jpg]

- 16 - [JSG:se/102994_5.DOC/092404/4040.039] management office. Landlord agrees
to make such personnel available to Tenant as is reasonably necessary to conduct
such audit, but in no event shall such audit last more than five (5) business
days in duration for each Lease Year audited. Tenant shall be entitled to make
photostatic copies of the relevant accounting records at Tenant's sole expense,
provided that Tenant keeps such copies confidential (subject to any legal
disclosure required by law, judicial process, or regulation) and does not show
or distribute such copies to any third party; provided that Tenant's accounting
personnel, attorneys and any auditor engaged by Tenant may review such records
and Tenant may share any audit results with its professional advisors. If such
audit reveals an overpayment of Direct Expenses for the year covered by such
Statement, then, provided Landlord does not reasonably dispute the result of
such audit, Landlord shall credit the next monthly rent payment of Tenant, or if
the Ter111 has expired, refund the overpayment. If such audit reveals an
underpayment of Direct Expenses for the year covered by the Statement, then,
p1·ovided Tenant does not reasonably dispute the result of such audit, Tenant
shall pay the same with its next monthly rent payment, or if the Te11n has
expired, within fifteen (15) days after receipt of the audit results. If
Landlord disputes the results of an audit caused by Tenant, Landlord shall send
Tenant a notice within thirty (30) days of receipt of the results of such audit
and either party may submit the dispute to arbitration in accordance with
Section 4.7 below provided that Tenant shall continue to pay to Landlord all
rent, including any adjustments pursuant to this Article 4, until a final
decision is rendered by such arbitration. Tenant's failure to dispute a year -
end Statement and conduct an audit of Direct Expenses within two (2) years after
receipt of the Statement for a particular Expense Year shall constitute Tenant's
acknowledgement of the accuracy of such Statement. No audit hereunder shall be
permitted after termination of the Lease due to default by Tenant, and Tenant
agrees to keep the results of any audit hereunder confidential. Tenant agrees to
pay the cost of any audit hereunder by Tenant; provided that if the audit
reveals, with respect to any Expense Year, that Landlord has billed Tenant for
Tenant's share of Direct Expenses more than five percent (5o/o) in excess of the
Direct Expenses that Tenant should pay for such Expense Year pursuant to the
terms of the Lease, then Landlord shall pay the reasonable cost of such audit,
provided that the cost shall not exceed the reasonable customary cost of such
audit on an hourly fee basis. 4.7 Arbitration of Audit Dispute. When invoked
pursuant to Section 4.6 above, a dispute regarding an audit conducted pursuant
to Section 4.6 shall be resolved by arbitration conducted in Los Angeles,
California, as provided in this Section 4.7. The party desiring such arbitration
shall give written notice thereof to the other specifying the dispute to be
arbitrated. Within twenty (20) days after the date on which the arbitration
procedure is invoked, each party shall appoint an experienced arbitrator and
notify the other party of the arbitrator's name and address. The two arbitrators
so appointed shall appoint a third experienced arbitrator. If the three
arbitrators to be so appointed are not appointed within thirty (30) days after
the date the arbitration procedure is invoked as provided in this Lease, then
the arbitrator or arbitrators, if any, who have been selected shall proceed to
carry out the arbitration. The arbitrator or arbitrators so selected shall
furnish Landlord and Tenant with a written decision within thirty (30) days
after the date of selection of the last of the arbitrators to be so selected.
Any decision so submitted shall be signed by a majority of the arbitrators, if
more than two have been selected. If only two arbitrators have been selected and
they are unable to agree, then either Landlord or Tenant shall be entitled to
apply to the presiding judge of the Superior Court of the County of Los Angeles,
California for the selection of a third arbitrator who shall be selected from a
list of names of experienced arbitrators submitted by Landlord or from a list of
names submitted by Tenant, as the case may be, unless both Landlord and Tenant
submit lists of names, in which case the Court, in its sole discretion, shall
select the third arbitrator from the lists. In designating arbitrators and irI
deciding the dispute, the arbitrators shall act in accordance with the
Commercial Rules of Arbitration then in force of the American Arbitration
Association, subject, however, to such limitations as may be placed upon them by
the provisions of this Lease. The decision of the arbitrators shall be final and
biriding upon the parties, and judgment on the award rendered by the arbitrators
may be entered in any court having jurisdiction thereof. The obligation of
Landlord and Tenant to submit a dispute to arbitration is limited to disputes
arising under Section 4.6 above. • 5. Use Of Premises. 5.1 Permitted Use. Tenant
shall use the Premises solely for the Permitted Use set forth in Section 7 of
the Summary and Tenant shall not use or permit the Premises or the Project to be
used for any other purpose or purposes whatsoever without the prior written
consent of Landlord, which may be withheld in Landlord's sole discretion. 5.2
Prohibited Uses. The uses prohibited under this Lease shall iriclude, without
limitation, use of the Premises or a portion thereof for (i) offices of any
agency or bureau of the United States or any state or political

 

 

[image_066.jpg]

- 17 - [JSG:se/102994_5.DOC/092404/4040.039] subdivision thereof; (ii) offices
or agencies of any foreign governmental or political subdivision thereof; (iii)
offices of any health care professionals or service organization; (iv) schools
or other training facilities which are not ancillary to corporate, executive or
professional office use; (v) retail or restaurant uses; or (vi) live
broadcasting activities such as radio and/or television stations. Tenant shall
not allow occupancy density of the Premises greater than the highest density of
any other office tenant of the Building. Tenant further covenants and agrees
that Tenant shall not use, or suffer or permit any person or persons to use, the
Premises or any part thereof for any use or purpose contrary to the provisions
of the Rules and Regulations set forth in Exhibit D, attached hereto, or in
violation of the laws of the United States of America, the State of California,
or the ordinances, regulations or requirements of the local municipal or county
governing body or other lawful authorities having jurisdiction over the Project)
including, without limitation, any such laws, ordinances, regulations or
requirements relating to haza1·dous materials or substances, as those terms are
defined by applicable laws now or hereafter in effect. Tenant shall not do or
pe1·nrit anything to be done in or about the Premises which will in any way
damage the reputation of the Project or obstruct or interfere with the rights of
other tenants or occupants of the Building, or injure or annoy them or use 01·
allow the Premises to be used for any improper, unlawful or objectionable
purpose, nor shall Tenant cause, maintain or permit any nuisance in, on or about
the Premises. 6. Services and Utilities. 1. Standard Tenant Services. Landlord
shall provide the following services on all days (unless otherwise stated below)
during the Lease Terrn. (a) Subject to limitations imposed by all governmental
rules, regulations and guidelines applicable thereto, Landlord shall provide
heating and air conditioning (''HV AC'') when necessary for normal comfort for
nor111al office use in the Prenrises during ''Building Hours," as that te1m is
defined, below. For purposes of this Lease, ''Building Hours'' shall be from
8:00 A.M. to 6:00 P.M. Monday through Friday, and on Saturdays from 9:00 A.M. to
1:00 P.M., except for the date of observation of New Year's Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, Christmas Day and, at Landlord's
discretion, other nationally recognized holidays which are observed by other
Comparable Buildings (collectively, the ''Holidays''). Notwithstanding the
foregoing, Building Hours shall be from 8:00 A.M. to 7:00 P.M. Monday through
Friday, and on Saturdays from 9:00 A.M. to 1:00 P.M., except for the date of
observation of the Holidays, for so long as Landlord remains obligated to
provide such extended hour of operation under the now existing lease for a third
party tenant in the Building, which obligation Landlord expects to continue
through April 2006. (b) Landlord shall provide adequate electrical wiring and
facilities (including use of Tenant's pro rata share of existing risers and
conduit required for access to electricity and for data and communications
wiring) for connection to Tenant's lighting fixtures and normal office use
equipment, typical densities, including copy machines and microwaves. Landlord
shall, as a standard service, furnish to the Prenrises during Building Hours,
electric current of not less than five (5) watts per square foot on an
annualized connected load basis, and otherwise subject to Title 24 regulations.
Tenant will design Tenant's electrical system serving any equipment producing
nonlinear electrical loads to accommodate such nonlinear electrical loads,
including, but not limited to, oversizing neutral conductors, derating
transformers and/or providing power - line filters. Engineering plans shall
include a calculation of Tenant's fully connected electrical design load with
and without demand factors and sl1all indicate the number of watts ofunmetered
and submetered loads. Tenant shall bear the cost of replacement of lamps,
starters and ballasts for non - Building standard lighting fixtures within the
Premises. (c) Landlord shall provide city water from the regular Building
outlets for drinking, lavatory and toilet purposes in the Building Common Areas.
(d) Landlord shall provide janitorial services to the Premises five (5) days per
week, except the date of observation of the Holidays, in and about the Prenrises
and window washing services in a manner consistent with other comparable
buildings in the vicinity of the Building. (e) Landlord shall provide
nonexclusive, non - attended automatic passenger elevator service during the
Building Hours, shall have one elevator available at all other times. Tenant
shall have access to the Building, Premises and Project parking facility 24
hours a day, seven days a week, subject to reasonable rules and regulations and
security procedures from time - to - time established by Landlord.

 

 

[image_067.jpg]

- 18 - [JSG:se/102994_5.DOC/092404/4040.039] ( f ) , Landlord shall provide
nonexclusive freight elevator service subject to scheduling by Landlord. , (g)
Landlord shall provide reasonable access control services for the Building seven
(7) days per week, twenty - four (24) hours per day, in a manner consistent with
other comparable first class office buildings in the vicinity of the Building.
Notwithstanding the foregoing, Landlord shall in no case be liable for personal
injury or property damage for any error with regard to the admission to or
exclusion from the Building or Project of any person; subject to Landlord's
indemnification obligations set forth in Article 10 below. (h) Landlord shall
provide building security equipment, procedures and personnel for the Project
which are consistent with those used in other comparable first class office
buildings in the vicinity oftl1e Building. Landlord does not warrant the
effectiveness of said security equipment, procedures and personnel and Tenant
shall have the right, at Tenant's expense, to provide additional security
equipn1ent or personnel in the Premises, provided that Landlord is given
reasonable access to the Premises and that any such security system installed by
Tenant complies with all applicable codes and shall not create any material
security risk to the Building or materially adversely affect the rights of other
tenants in the Project. (i) Tenant may install a supplemental or independent
cooling system in the Premises (''Additional HVAC Equipment'') and may use, at
Tenant's sole expense, the Building's chilled or condense1· water and
electricity for the Additional HVAC Equipment. Tenant's use of such utilities
shall be separately metered using meters installed at Tenant's sole expense. The
Additional HVAC Equipment and the utilization of chilled or condenser water and
electricity shall comply with applicable insurance regulations and applicable
laws, shall not cause per·manent damage or injury to the Building, Building
systems, Building structure or the Premises, shall not create a dangerous or
hazardous condition nor interfere with or disturb other tenants in the Building,
a11d shall be consistent with a first - class office building. The installation
of Additional HVAC Equipment shall be subject to Landlord's prior approval
pursuant to the terms of Exhibit B or Article 8 below, as applicable. Tenant
sl1all be responsible for all costs related to the Additional HVAC Equipment and
installation thereof, including without limitation, costs of any modification to
the Base, Shell and Core, Building systems and Building structure and costs of
subsequent maintenance in connection therewith. Tenant shall cooperate fully
with Landlord at all times and abide by all regulations and requirements that
Landlord may reasonably prescribe for the proper functioning and protection of
the HVAC, electrical, mechanical and plumbing systems. Landlord agrees that it
will cause the Project, Building and Common Areas to be maintained in a manner
consistent with a first class office building in the vicinity of the Project.
6.2 Overstandard Tenant Use. Tenant shall not, without Landlord's prior written
conse11t, use l1eat - generating machines, machines other than normal fractional
horsepower office machines, or equipment or lighting other than Building
standard lights in the Premises, which may affect the temperature otherwise
maintained by the air conditioning system or increase the water nor111ally
furnished for the Premises by Landlord pursuant to the terxns of Section 6.1 of
this Lease. If such consent is given, Landlord shall have the right to install
supplementary ail· conditioning units or other facilities in the Premises,
including supplementary or additional metering devices, and the cost thereof,
including the cost of installation, operation and maintenance, increased wear
and tear on existing equipment and other similar charges, shall be paid by
Tenant to Landlord upon billing by Landlord. If Tenant uses water, electricity,
heat or air conditioning in excess of that supplied by Landlord pursuant to
Section 6.1 of tl1is Lease, Tenant shall pay to Landlord, upon billing, the cost
of such excess consumption, and, if such excess is used by Tenant on a regular
basis, the cost of the installation, operation, and maintenance of equipment
which is installed in order to supply such excess consumption, and the cost of
the increased wear and tear on existing equipn1ent caused by such excess
consumption. Landlord may install devices to separately meter any increased use
and in such event Tenant shall pay the increased cost directly to Landlord, on
demand, at the rates charged by the public utility company furnishing the same,
including, if such excess is used bY. Tenant on a regular basis, the cost of
such additional metering devices. Tenant's use of electricity shall never exceed
the capacity of the feeders to the Project or the risers or wiring installation.
If Tenant desires to use heat, ventilation or air conditioning during hours
other than those for which Landlord is obligated to supply such utilities
pursuant to the terms of Section 6.1 of tllis Lease, Tenant shall give Landlord
such prior notice, if any, as Landlord shall from time to time establish as
appropriate, of Tenant's desired use in order to supply such utilities, and
Landlord shall supply such utilities to Tenant at such

 

 

[image_068.jpg]

- 19 - [JSG:se/102994_5.DOC/092404/4040.039] hourly cos t t o Tenan t ( whic h
shal l be treate d a s Additiona l Rent ) a s Landlor d shal l from tim e t o
tim e establish . The charge for after hours HVAC as of the date hereof is
$65.00 per hour per zone on the floors of the Building. 3. Interruption of Use.
Tenant agrees that, except as set forth in Section 6.4 below, Landlord shall not
be liable for damages, by abatement of Rent or otherwise, for failure to furnish
or delay in furnishing any service (including telephone and telecommunication
services), or for any diminution in the quality or quantity thereof, when such
failure or delay or diminution is occasioned, in whole or in part, by breakage,
repairs, replacements, or improvements, by any strike, lockout or other labor
trouble, by inability to secure electricity, gas, water, or other fuel at the
Building or Project after reasonable effort to do so, by any riot or other
dangerous condition, emergency, accident or casualty whatsoever, by act or
default of Tenant or other parties, or by any other cause; and such failures or
delays or diminution shall never be deemed to constitute an eviction or
disturbance of Tenant's use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations under this Lease.
Furthermore, Landlord shall not be liable under any circumstances for a loss of,
or injury to, property or for injury to, or interference with, Tenant's
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure to furnish any of the
services or utilities as set forth in this Article 6. Landlord may comply with
voluntary controls or guidelines promulgated by any governmental entity relating
to the use or conservation of energy, water, gas, light or electricity or the
reduction of automobile or other emissions without creating any liability of
Landlord to Tenant under this Lease, provided that Tenant's use oftl1e Premises
is not materially adversely affected thereby. 4. Abatement for Untenantability.
If the Premises or any portion thereof are rendered untenantable and are not
used by Tenant for a period of three (3) consecutive business days or any ten
(10) days in any twelve (12) month period (the ''Eligibility Period'') as a
result of failure in the water, sewage, air conditioning, heating, ventilating,
elevator or electrical systems of the Project, or as a result of any damage
described in Article 11 , or as a result of any taking by eminent domain
described in Article 13 , or because of the presence of Hazardous Materials
(defined in Section 29.34 below) in, on or around the Building, the Premises or
the Project, or as a result of any repair, maintenance or alteration performed
by Landlord which interferes with Tenant's use of the Premises, Tenant's rent
shall be reduced and abated after the expiration of the Eligibility Period for
such time as the Premises or such portion thereof remain untenantable and are
not used by Tenant, in the proportion that the rentable area of the portion of
the Premises rendered untenantable and not used by Tenant bears to the total
rentable area of the Premises. If the untenantability of the Premises described
in this Section 6.4 is due to an event of damage described in Article 11 , after
three (3) consecutive days of such untenantability Tenant's rights to rent
abatement hereunder shall relate back to the first day of such untenantability.
Notwithstanding the foregoing, during any rent abatement under this Lease,
Tenant shall pay Landlord Additional Rent for all services and utilities
provided to and used by Tenant during the period of the rent abatement. However,
if due to the causes referred to in the first sentence of this Section 6.4, any
portion of the Premises is rendered untenantable for a period of time in excess
of the Eligibility Period, and the remaining portion of the Premises is not
sufficient to allow Tenant to effectively conduct its business therein, and if
Tenant does not conduct its business from such remaining portion, then for such
time after expiration of the Eligibility Period during which Tenant is so
prevented from effectively conducting its business therein, the rent for the
entire Premises shall be abated; provided, however, if Tenant reoccupies and
conducts its business from any portio11 of the Premises during such period, the
rent allocable to such reoccupied portion, based on the proportion that the
rentable area of such reoccupied portion of the Premises bears to the total
rentable area of the Premises, shall be payable by Tenant from the date such
business operations commence. If Tenant's right to abatement occurs during a
free rent period which arises after the Lease Commencement Date, Tenant's free
rent period shall be extended for the number of days that the abatement period
overlapped the free rent period (''Overlap Period''). Landlord shall have the
right to extend the expiration date for a period of time equal to the Overlap
Period if Landlord sends a notice to Tenant of such election within thirty (30)
days following the end of the extended free rent period. If Tenant's right to
abatement occurs because of damage to the Premises described in Article 11 ,
Tenant's abatement period shall continue until Tenant has been given reasonably
sufficient time, and reasonably sufficient access to the Premises, for the
restoration of the Premises and installation of Tenant's property, furniture,
fixtures and equipment and to move in. To the extent rental loss insurance
carried by Landlord, the premiums for which are included in Direct Expenses,
covers rent loss for any portion of the Eligibility Period, the Eligibility
Period shall be reduced to the extent of such coverage. 7. epairs.

 

 

[image_069.jpg]

[JSG:se/102994_5.DOC/092404/4040.039] - 20 - Tenant shall, at Tenant's own
expense, pursuant to the terms of this Lease, including without limitation
Article 8 hereof, keep the Premises, including all improvements, fixtures and
furnishings therein, in good order, repair and condition at all times during the
Lease Te11n. In addition, Tenant shall, at Tenant's own expense, but under the
supervision and subject to the prior approval of Landlord, and within any
reasonable period of time specified by Landlord, pursuant to the terms of this
Lease, including without limitation Article 8 hereof, but subject to the terms
of Section 10.5 hereof, promptly and adequately repair all damage to the
Premises and replace or repair all damaged, broken, or worn fixtures and
appurtenances, except for damage caused by ordinary wear and tear 01· beyond the
reasonable control of Tenant; provided however, that, at Landlord's option, or
if Tenant fails to make such repairs, Landlord may, but need not, ten (10) days
after delivery of written notice to Tenant, make such repairs and replacements,
and Tenant shall pay Landlord the costs incurred therefore, thirty (30) days
being billed for same. Notwithstanding the foregoing, Landlord shall be
responsible for repairs to the Common Areas, exterior walls, foundation and roof
of the Building, the structural portions of the floors of the Building, and the
systems and equip1nent of the Building, except to the extent that such repairs
are required due to the negligence or willful misconduct of Tenant; provided,
however, that if such repairs are due to the negligence or willful misconduct of
Tenant, Landlord shall nevertheless make such repairs at Tenant's expense,
subject to the terms of Section 10.5 below. Landlord may, but shall not be
required to, enter the Premises at all reasonable tin1es after reasonable prior
notice to make such repairs, alterations, improvements or additions to the
Premises or to the Project or to any equipment located in the Project as
Landlord shall desire or deem necessary or as Landlord may be required to do by
governmental or quasi - governmental authority or court order or decree. Tenant
hereby :waives any and all rights under and benefits of subsection 1 of Section
1932 and Sections 1941 and 1942 of the California Civil Code or under any
similar law, statute, or ordinance now or hereafter in effect. 8. Additions And
Alterations. 1. Landlord's Consent to Alterations. Tenant may not make any
improvements, alterations, additions or changes to the Premises or any
mechanical, plumbing or HVAC facilities or systems pertaining to the Premises
(collectively, the ''Alterations'') without frrst procuring the prior written
consent of Landlord to such Alterations, which consent shall be requested by
Tenant not less than thirty (30) days prior to the commencement thereof, and
which consent shall not be unreasonably withheld by Landlord, provided it shall
be deemed reasonable for Landlord to withhold its consent to any Alteration
which affects the structural portions or the systems or equipment of the
Building, which is visible from the exterior of the Building or which may give
rise to a governmentally required change to the ''Base Building," as that term
is defined in Section 8.2, below. Notwithstanding the foregoing, Tenant shall be
permitted to make Alterations following ten (10) business days notice to
La11dlord, but without Landlord's prior consent, to the extent that such
Alterations are decorative only (i.e., installation of carpeting or painting of
the Premises). The construction of the initial improvements to the Premises
shall be governed by the terms of the Tenant Work Letter and not the terms of
this Article 8. 2. Manner of Construction. Landlord may impose, as a condition
of its consent to any and all Alterations or repairs of the Premises or about
the Premises, such requirements as Landlord in its reasonable discretion may
deem desirable, including, but not limited to, the requirement that Tenant
utilize for such purposes only contractors, subcontractors, materials, mechanics
and materialmen selected by Tenant and reasonably app1·oved by Landlord, the
requirement that upon Landlord's request, Tenant shall, at Tenant's expense,
remove such Alterations upon the expiration or any early ter1nination of the
Lease Te1·1n, provided Landlord shall have notified Tenant at the time of
Landlord's consent to the Alteration that such Alteration was subject to such
removal requirement and that any Alterations designated for removal by Landlord
shall be atypical for Comparable Buildings or generally unusable by typical
office tenants. As long as the improvements installed in the Premises for
Tenant's initial occupancy are typical for Comparable Buildings or generally
usable by typical office tenants, no such improvements shall be required to be
removed upon expiration or earlier ter111i11ation of the Lease. If Alte1·ations
will involve the use of or disturb hazardous materials or substances existing in
the Premises, Tenant shall comply with Landlord's rules and regulations
concerning such hazardous materials or substances. Tenant shall construct all
Alterations and perfor1n such repairs in a good and workmanlike manner, in
confom1ance with any and all applicable federal, state, county or municipal
laws, rules and regulations and pursuant to a valid building pennit, issued by
the City of Los Angeles (if such per1nit is required), all in conformance with
Landlord's construction rules and regulations. In the event Tenant performs any
Alterations in the Premises after the Comme11cement Date which require or give
rise to governmentally required changes to the ''Base Building," as that te1·m
is defined below, then Landlord shall, at Tena11t's expense, make such changes
to the Base Building. The ''Base Buildil[]lg'' shall include

 

 

[image_070.jpg]

the structural portions of the Building, and the public restrooms and the
systems and equipment located in the internal core of the Building on the floor
or floors on which the Premises are located. In performing the work of any such
Alterations, Tenant shall have the work perforrned in such manner so as not to
obstruct access to the Project or any portion thereof, by any other tenant of
the Project, and so as not to obstruct the business of Landlord or other tenants
in the Project. Tenant shall not use (and upon notice from Landlord shall cease
using) contractors, services, workmen, labor, materials or equipment that, in
Landlord's reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or about the
Building or the Common Areas. In addition to Tenant's obligations under Article
9 of this Lease, upon completion of any Alterations, Tenant agrees to cause a
Notice of Completion to be recorded in the office of the Recorder of the County
of Los Angeles in accordance with Section 3093 of the Civil Code of the State of
California or any successor statute, and Tenant shall deliver to the Project
management office a reproducible copy of the ''as built'' drawings (or a marked
- up set of the final construction drawings) of the Alterations (to the extent
plans or drawings are reasonably necessary in connection with the Alterations)
as well as all permits, approvals and other documents, if any, issued by any
governmental agency in connection with the Alterations. 3. Payment for
Improvements. If payment is made directly to contractors, Tenant shall comply
with Landlord's requirements for final lien releases and waivers in connection
with Tenant's payment for work to contractors. If Tenant orders any work
directly from Landlord, Tenant shall pay to Landlord a percentage of the cost of
such work sufficient to compensate Landlord for all overhead, general
conditions, fees and other costs and expenses arising from Landlord's
involvement with such work. If Tenant does not order any work directly fi·om
Landlord, Tenant shall reimburse Landlord for Landlord's reasonable, actual, out
- of - pocket costs and expe11ses actually incurred in connection with
Landlord's review of such work. 4. Construction Insurance. In addition to the
requirements of Article 10 of this Lease, in the event that Tenant makes any
Alterations, prior to the commencement of such Alterations, Tenant shall provide
Landlord with evidence that Tenant carries ''Builder's All Risk'' insurance in
an amount approved by Landlord covering the construction of such Alterations,
and such other insurance as Landlord may require, it being understood and agreed
that all of such Alterations shall be insured by Tenant pursuant to Article 10
of this Lease inunediately upon completion thereof. In addition, with respect to
any Alterations that will cost in excess of $40,000, Landlord may, in its
discretion, require Tenant to obtain a lien and completion bond or some
alternate fo11n of security satisfactory to Landlord in an amount sufficient to
ensure the lien - free completion of such Alterations and naming Landlord as a
co - obligee. 5. Landlord's Property. All Alterations, improvements, fixtures,
equipment and/or appurtenances which may be installed or placed in or about the
Premises, from time to time, shall be at the sole cost of Tenant and shall be
and become the property of Landlord, except that Tenant may remove any
Alterations, improvements, fixtures and/or equipment which Tenant can
substantiate to Landlord have not been paid for with any Tenant improvement
allowance funds provided to Tenant by Landlord, provided Tenant repairs any
damage to the Premises and Building caused by such removal and returns the
affected portion of the Premises to a building standard tenant improved
condition as determined by Landlord. Furthermore, Landlord may, by written
notice to Tenant, require Tenant, at Tenant's expense, to remove any Alterations
in the Premises, but only as set forth in Section 8.2 above, and to repair any
damage to the Premises and Building caused by such removal and returns the
affected po1·tion of the Premises to a building standard tenant improved
condition as deterrnined by Landlord. If Tenant fails to complete such removal
and/or to repair any damage caused by the removal of such Alterations in the
Premises, and returns the affected portion of the Premises to a building
standard tenant improved condition as determined by Landlord, Landlord may do so
and may charge the cost thereof to Tenant. Tenant hereby protects, defends,
indemnifies and holds Landlord harmless from any liability, cost, obligation,
expense or claim of lien in any manner 1·elating to the installation, placement,
removal or financing of any such Alterations, improvements, fixtures and/or
equipment in, on or about the Premises, which obligations of Tenant shall
survive the expiration or earlier termination of this Lease. 9. Covenant Against
Liens. Tenant shall keep the Project and Premises free from any liens or
encumbrances arising out of the work perfo 1·1 ned, materials furnished or
obligations incurred by or on behalf of Tenant, and shall protect, defend,
indemnify and hold Landlord harmless from and against any claims, liabilities,
judgments or costs (including, [JSG:se/102994_5.DOC/092404/4040.039) - 21 -

 

 

[image_071.jpg]

- 22 - [JSG:se/102994_5.DOC/092404/4040.039] • without limitation, reasonable
attorneys' fees and costs) arising out of same or in connection therewith.
Tenant shall give Landlord notice at least twenty (20) days prior to the
commencement of any such work on the Premises (or such additional time as may be
necessary under applicable laws) to afford Landlord the opportunity of posting
and recording appropriate notices of non - responsibility. Tenant shall remove
any such lien or encumbrance by bond or otherwise within five (5) days after
notice by Landlord, and if Tenant shall fail to do so, Landlord may pay the
amount necessary to remove such lien or encumbrance, without being responsible
for investigating the validity thereof. The amount so paid shall be deemed
Additional Rent under this Lease payable upon demand, without limitation as to
other remedies available to Landlord under this Lease. Nothing contained in this
Lease shall authorize Tenant to do any act which shall subject Landlord's title
to the Building or Premises to any liens or encumbrances whether claimed by
operation of law or express or implied contract. Any claim to a lien or
encumbrance upon the Building or Premises arising in connection with any such
work or respecting the Premises not performed by or at the request of Landlord
shall be null and void, or at Landlord's option shall attach only against
Tenant's interest in the Premises and shall in all respects be subordinate to
Landlord's title to the Project, Building and Premises. 10. Insurance. 1.
Indemnification and Waiver. Tenant hereby assumes all risk of damage to property
or injury to Tenant's property or injury to Tenant, its shareholders, partners,
subpartners, members, and their respective officers, agents, servants, employees
and independent contractors (collectively, ''Tenant Parties'') in, upon or about
the Premises from any cause whatsoever and agrees that Landlord, its partners,
subpartners and their respective officers, agents, servants, employees, and
independent contractors (collectively, ''Landlord Parties'') shall not be liable
for, and are hereby released from any responsibility for, any damage either to
person or property or resulting from the loss of use thereof, which damage is
sustained by Tenant or by other persons claiming through Tenant, subject to
Landlord's indemnity obligations set forth in this Section 10.1 below. Tenant
shall indemnify, defend, protect, and hold harmless the Landlord Parties from
any and all loss, cost, damage, expense and liability (including without
limitation court costs and reasonable attorneys' fees) incurred in connection
with or arising fi·om any cause in, on or about the Premises, any negligence or
willful misconduct of Tenant or of any person claiming by, through or under
Tenant, or of the contractors, agents, servants, employees, invitees, guests or
licensees of Tenant or any such person, in, on or about the Project or any
breach of the terms of this Lease, either prior to, during, or after the
expiration of the Lease Term, provided that the terms of the foregoing indemnity
shall not apply to the extent of the negligence or willful misconduct of
Landlord. Further, Tenant's agreement to indemnify Landlord pursuant to this
Section 10.1 is not inte11ded and shall not relieve any insurance carrier of its
obligations under policies required to be carried by Tenant pursuant to the
provisions of this Lease, to the extent such policies cover the matters subject
to Tenant's indemnification obligations; nor shall they supersede any
inconsistent agreement of the parties set forth in any other provision of this
Lease. Notwithstanding the provisions of this Section 10.1 to the contrary, but
subject to the limitation on Landlord's liability set forth in Section 29.13,
Landlord shall indemnify, protect, defend and hold harmless the Tenant Parties
from and against any and all loss, cost, damage, expense and liability
(including without limitation court costs and reasonable attorneys' fees) with
respect to or arising out of any injury to persons or damage to property located
on the Premises or within the Project (including, without limitation, the
Premises, Tenant's property, any reasonable insurance deductible applicable
thereto (subject to Section 10.5) and Tenant's personnel) (but not for injury
to, or interference with, Tenant's or any Tenant Parties' business or for
consequential damages), to the extent such damage or injury arises or results
from (i) the negligence or willful misconduct of Landlord, its agents or
employees (acting within the scope of their relationship with Landlord), and/or
(ii) the default by Landlord of any obligations on Landlord's part to be
perforrned under the terms of this Lease. Landlord's agreement to indemnify
Tenant pursuant to this Section I 0.1 is not intended and shall not relieve any
insurance carrier of its obligations under policies required to be carried by
Landlord pursuant to the provisions of this Lease, to the extent such policies
cover the matters subject to Landlord's indemnification obligations; nor shall
they supersede any inconsistent agreement of the parties set forth in any other
provision of this Lease. The provisions of this Section 10.1 shall survive the
expiration or sooner termination of this Lease with respect to any claims or
liability arising in connection with any event occurring prior to such
expiration or terrrunation. 2. Tenant's Compliance With Landlord's Fire and
Casualty Insurance. Tena11t shall, at Tenant's expense, comply with all
reasonable insurance company requirements pertaini11g to the use of the
Premises. If Tenant's conduct or use of the Premises causes any increase in the
premium for such insurance policies then Tenant shall reimburse Landlord for any
such increase. Tenant, at Tenant's expense, shall comply with all rules,

 

 

[image_072.jpg]

- 23 - [JSG:se/102994_5.DOC/092404/4040.039] orders, regulations or requirements
of the American Insurance Association (fo1n1erly the National Board of Fire
Underwriters) and with any similar body. 10.3 Tenant's Insurance. Tenant shall
maintain the following coverages in the following amounts. (a) Commercial
General Liability Insurance covering the insured against claims of bodily
injury, personal injury and property damage (including loss of use thereof)
arising out of Tenant's operations, and contractual liabilities (covering the
performance by Tenant of its indemnity agreements) including a Broad Form
endorsement covering the insuring provisions of this Lease and the performance
by Tenant of the indemnity agreements set forth in Section 10 .1 of this Lease,
for limits of liability not less than: Bodily Injury and Property Damage
Liability Personal Injury Liability $3,000,000 each occurrence $3,000,000 annual
aggregate $3,000,000 each occurrence $3,000,000 annual aggregate 0% Insured's
participation (b) Physical Damage Insurance covering (i) all office furniture,
business and trade fixtures, office equipment, free - standing cabinet work,
movable partitions, merchandise and all other items of Tenant's property on the
Premises installed by, for, or at the expense of Tenant, (ii) the ''Tenant
Improvements," as that term is defined in Section 2 of Exhibit B, and any other
improvements which exist in the Premises as of the Lease Commencement Date
(excluding the Base Building) (the ''Original Improvements''), and (iii) all
other improvements, alterations and additions to the Premises. Such insurance
shall be written on an ''all risks'' of physical loss or damage basis, for the
full replacement cost value (subject to reasonable deductible amounts) new
without deduction for depreciation of the covered items and in amounts that meet
any co - insm·ance clauses of the policies of insurance and shall include
coverage for damage or other loss caused by fire or other peril including, but
not limited to, vandalism and malicious mischief, theft, water damage of any
type, including sprinkler leakage, bursting or stoppage of pipes, and explosion,
and providing business interruption coverage for a period of one year. (c)
Worker's Compensation and Employer's Liability or other similar insurance
pursuant to all applicable state and local statutes and regulations. 10.4 Form
of Policies. The minimum limits of policies of insurance required of Tenant
under this Lease shall in no event limit the liability of Tenant under this
Lease. Such insurance shall (i) name Landlo1·d, and any other party the Landlord
so specifies, as an additional insured, including Landlord's managing agent, if
any; (ii) specifically cover the liability assumed by Tenant under this Lease,
including, but not limited to, Te11ant's obligations under Section 10.1 of this
Lease; (iii) be issued by an insurance company having a rating of not less than
A - X in Best's Insurance Guide or which is otherwise acceptable to Landlord and
licensed to do business in the State of California; (iv) be primary insurance as
to all claims thereunder and provide that any insurance carried by Landlord is
excess and is non - contributing with any insurance requirement of Tenant; (v)
be in form and content reasonably acceptable to Landlord; and (vi) provide that
said insurance shall not be canceled or coverage changed unless thirty (30)
days' prior written notice shall have been given to Landlord and any mortgagee
of Landlord. Tenant shall deliver said policy or policies or certificates
thereof to Landlord on or before the Lease Commenceme11t Date and prior to the
expiration dates thereof. In the event Tenant shall fail to procure such
insurance, or to deliver· such policies or certificate, Landlord may, at its
option, upon at least ten (10) days prior notice to Tenant, procure such
policies for the account of Tenant, and the cost thereof shall be paid to
Landlord within five (5) days after delivery to Tenant of bills therefor. 10.5
Subrogatio . Landlord and Tenant intend that their respective property loss
risks shall be borne by reasonable insurance carriers to the extent above
provided, and Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property loss to the extent that such coverage is agreed to be provided
hereunder. Notwithstanding anything to the contrary in this Lease, the parties
each hereby waive all rights and claims against each other for such losses, and
waive all rights of subrogation of their respective insurers, provided such
waiver of subrogation shall not affect the right to the insured to recover

 

 

[image_073.jpg]

- 24 - [JSG:se/102994_5.DOC/092404/4040.039] thereunder. The parties agree that
their respective insurance policies are now, or shall be, endorsed such that the
waiver of subrogation shall not affect the right of the insured to recover
thereunder, so long as no material additional premium is charged therefor. 6.
Additional Insurance Obligations. If commercially reasonable and available,
Tenant shall carry and maintain during the entire Lease Term, at Tenant's sole
cost and expense, increased amounts of the insurance required to be carried by
Tenant pursuant to this Article IO and such other reasonable types of insurance
coverage and in such reasonable amounts covering the Premises and Tenant's
operations therein, as may be reasonably requested by Landlord and generally
required by Landlord of the other tenants in the Project, but in no event in
excess of the amounts and types of insurance then being required by landlords of
other Comparable Buildings. 7. Landlord's Insurance. Landlord shall maintain
during the Lease Term a policy or policies of insurance insuring the Building
against loss or damage due to fire and other casualties covered within the
classification of ''all risk'' or ''special forrn'' coverage, vandalism coverage
and malicious mischief, sprinkler leakage, water damage and special extended
coverage on building, as well as Commercial General Liability Insurance insuring
against such risks as are customarily insured against by other landlords
operating Comparable Buildings. Such coverage shall be in such amounts and with
such deductibles or self - insured retention amounts as Landlord may from time
to time reasonably dete11nine. Additionally, at the option of Landlord, such
insurance coverage may include the risks of earthquakes and/or flood damage and
additional hazards, a rental loss endorsement and one or more loss payee
endorsements in favor of the holders of any mortgages or deeds of trust
encumbering the interest of Landlord in the Project or any ground or underlying
lessors of the Project, or any portion thereof. 11. Damage and Destruction. 11.1
Repair of Damage to Premises by Landlord. Tenant shall promptly notify Landlord
of any damage to the Premises resulting from fire or any other casualty. If the
Premises or any Common Areas serving or providing access to the Premises shall
be damaged by fire or other casualty, Landlord shall pron1ptly and diligently,
subject to reasonable delays for insurance adjustment or other matters beyond
Landlord's reasonable control, and subject to all other terms of this Article 11
, restore the Base Building and such Common Areas. Such restoration shall be to
substantially the same condition of the Base Building and the Common Areas prior
to the casualty, except for modifications required by zoning and building codes
and other laws or by the holder of a mortgage on the Building or Project or any
other modifications to the Common Areas deemed desirable by Landlord, which are
consistent with the character of the Project, provided that access to the
Premises and any common restrooms serving the Premises shall not be materially
impaired. Upon the occurrence of any damage to the Premises, upon notice (the
''Landlord Repair Notice'') to Tenant from Landlord, Tenant shall assign to
Landlord (or to any party designated by Landlord) all insurance proceeds payable
to Tenant under Tenant's insurance with respect improvements (but not personal
property) in the Premises required under Section 10.3 of this Lease, and
Landlord shall repair any injur·y 01· damage to the Tenant Improvements and the
Original Improvements installed in the Premises and shall return such Tenant
Improvements and Original Improvements to their original condition; provided
that if the cost of such repair by Landlord exceeds the amount of insurance
proceeds received by Landlord from Tenant's insurance carrier, as assigned by
Tenant, the cost of such repairs shall be paid by Tenant to Landlord as and when
required for the 1·epair of the damage; provided further that Tenant shall have
the right to require that the improvements to the Preniises be reconstructed to
a lesser standard condition (but not less than a Project standard condition). In
tl1e event that Landlord does not deliver the Landlord Repair Notice within
sixty (60) days following the date the casualty becomes known to Landlord,
Tenant shall, at its sole cost and expense, repair any injury or damage to the
Tenant Improvements and the Original Improvements installed in the Premises and
shall return such Tenant Improven1ents and Original Improvements to their
original condition (or, if Tenant's insurance proceeds are not sufficient to
complete such restoration, to at least a Project standard condition). Whether or
not Landlord delivers a Landlord Repair Notice, prior to the commencement of
construction, Tenant shall submit to Landlord, for Landlord's review and
approval, all plans, specifications and working drawings relating thereto, and
the selection of the contractors to perform such improvement work shall be
subject to Landlord's prior approval. Landlord shall not be liable for any
inconvenience or annoyance to Tenant or its visitors, or injury to Tenant's
business resulting in any way from such damage or the repair thereof; provided
however, Tenant shall be entitled to abatement of rent in com1ection with damage
to Premises, Building or Project in accordance with Section 6.4 above. In the
event that Landlord shall not deliver the Landlord Repair Notice, Tenant's right
to rent abatement pursuant to the preceding sentence shall

 

 

[image_074.jpg]

- 25 - [JSG:se/102994_5.DOC/092404/4040.039] terminate as of the date which is
reasonably determined by Landlord to be the date Tenant should have completed -
- repairs to the Premises assuming Tenant used reasonable due diligence in
connection therewith. 11.2 Landlord's Option to Repair. Notwithstanding the
terms of Section 11.1 of this Lease, in the event of any material damage to the
Premises, Building or Project, Landlord may elect not to rebuild and/or restore
the Premises, Building and/or Project, and instead terminate this Lease, by
notifying Tenant in writing of such termination within sixty (60) days after the
date of damage, such notice to include a termination date giving Te11ant sixty
(60) days to vacate the Premises, but Landlord may so elect only if the Building
or Project shall be damaged by fire or other casualty or cause, whether or not
the Premises are affected, and one or more of the following conditions is
present: (i) in Landlord's reasonable judgment, repairs cannot reasonably be
completed within one hundred eighty (180) days after the date of discovery of
the damage (when such repairs are made without the payment of overtime or other
premiums); (ii) the holder of any mortgage on the Building or Project or ground
lessor with respect to the Building or Project shall require that the insurance
proceeds or any portion thereof be used to retire the mortgage debt, or shall
terminate the ground lease, as the case may be; (iii) more than Five Million
Dollars ($5,000,000) of the cost to repair the damage is not covered by
Landlord's insurance policies for reasons other than Landlord's failure to
insure as required under this Lease; or (iv) the damage occurs during the last
twelve (12) months of the Lease Terrn; or (v) any owner of any other portion of
the Project, other than Landlord, does not intend to repair the damage to such
portion of the Project; provided, however, that if Landlord does not elect to
te1111inate this Lease pursuant to Landlord's termination right as provided
above, and the repairs cannot, in the reasonable opinion of Landlord, be
completed within one hundred eighty (180) days after being commenced, Tenant may
elect, no earlier than sixty (60) days after the date of the damage and not
later than ninety (90) days after the date of such damage, to te1·1ninate this
Lease by written notice to Landlord effective as of the date specified in the
notice, which date shall not be less than thirty (30) days nor more than sixty
(60) days after the date such notice is given by Tenant. In addition, if
Landlord does not elect to terminate this Lease pursuant to Landlord's
termination right as provided above, and the repairs cannot, in the reasonable
opinion of Landlord, be completed within fifty percent (50%) of the remaini11g
portion of the Term at the time of the damage, Tenant may elect, no earlier than
thirty (30) days after the date of the damage and not later than sixty (60) days
after the date of such damage, to ternlinate this Lease by writte11 notice to
Landlord effective as of the date specified in the notice, which date shall not
be less than thirty (30) days nor more than sixty (60) days after the date such
notice is given by Tenant. 11.3 Waiver of Statutory Provisions. The provisions
of this Lease, including this Article 11 , constitute an express agreement
between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, the Building or the Project,
and any statute or regulation of the State of Califon1ia, including, without
limitation, Sections 1932(2) and 1933(4) of the California Civil Code, with
respect to a11y rights or obligations concerning damage or destruction in the
absence of an express agreement between the parties, and any other statute or
regulation, now or hereafter in effect, shall have no application to this Lease
or any da1nage or destruction to all or any part of the Premises, the Building
or the Project. 12. Nonwaiver. No provision of this Lease shall be deemed waived
by either party hereto unless expressly waived in a writing signed thereby. The
waiver by either party hereto of any breach of any term, covenant or condition
herein contained shall not be deemed to be a waiver of any subsequent breach of
same or any other te1n1, covenant or condition herein contained. The subsequent
acceptance of Rent hereunder by Landlord shall not be deemed to be a waiver of
any preceding breach by Tenant of any terrn, covenant or condition of this
Lease, other than tl1e failure of Tenant to pay the particular Rent so accepted,
regardless of Landlord's knowledge of such preceding b1·each at the time of
acceptance of such Rent. No acceptance of a lesser amount than the Rent herein
stipulated shall be deemed a waiver of Landlord's right to receive the full
amount due, nor shall any endorsement or statement on any check or payment or
any letter accompanying such check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the full an1ount due. No receipt of monies by
Landlord from Tenant after the termination of this Lease shall in any way alter
the length of the Lease Term or of Tenant's right of possession hereunder, or
after the giving of any notice shall reinstate, continue or extend the Lease
Term or affect any notice given Tenant prior to the receipt of such monies, it
being agreed that after the service of notice or the commencement of a suit, or
after final judgment for possession of the Premises, · Landlord may receive and
collect any Rent due, and the payment of said Rent shall not waive or affect
said notice, suit or judgment.

 

 

[image_075.jpg]

- 26 - [JSG:se/102994_5.DOC/092404/4040.039] 13. Condemnation. If the whole or
any part of the Premises, Building or Project shall be taken by power of eminent
domain or condemned by any competent authority for any public or quasi - public
use or purpose, or if any adjacent property or street shall be so taken or
condemned, or reconfigured or vacated by such authority in such manner as to
require tl1e use, reconstruction or remodeling of any part of the Premises,
Building or Project, or if Landlord shall g1·ant a deed or other instrument in
lieu of such taking by eminent domain or condemnation, Landlord shall have the
option to te11ni11ate this Lease effective as of the date possession is required
to be surrendered to the autl1ority. If more than twenty - five percent (25%) of
the rentable square feet of the Premises is taken, or if access to the Prenlises
is substantially impaired, in each case for a period in excess of one hundred
eighty (180) days, Tenant shall have the option to terminate this Lease
effective as of the date possession is required to be surrendered to the
authority. Tenant shall not because of any taking assert any claim against
Landlord or the authority for any compensation because of such taking and
Landlord shall be entitled to the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant's personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Tern1
pursuant to the terms of this Lease, for moving expenses and for damages
relating to business interruption and/or loss of goodwill, so long as such
claims do not diminish the award available to Landlord, its ground lessor with
respect to the Building or Project or its mortgagee, and such claim is payable
separately to Tenant. All Rent shall be apportioned as of the date of such
te1mi11ation. If any part of the Premises shall be taken, and this Lease shall
not be so terminated, the Rent shall be proportionately abated. Tenant hereby
waives any and all rights it might otherwise have pursuant to Section 1265.130
of The California Code of Civil Procedure. Notwithstanding anything to the
contrary contained in this Article 13 , in the event of a temporary taking of
all or any portion of the Premises for a period of one hundred and eighty (180)
days or less, then this Lease shall not ternlinate but the Base Rent and the
Additional Rent shall be abated for the period of such taking in proportion to
the ratio that the amount of rentable square feet of the Premises taken bears to
the total rentable square feet of the Prenlises. 14. Assignment And Subletting.
14.1 Transfers. Subject to the te1rns of Section 14.7 below, Tenant shall not,
without the prior written consent of Landlord, which consent shall not be
umeasonably withheld or delayed in accordance with tl1e terms hereof, assign,
mortgage, pledge, hypothecate, encumber, or perrnit any lien to attach to, or
otherwise transfer, this Lease or any interest hereunder, permit any assignment,
or other transfer of this Lease or any interest hereunder by operation of law,
sublet the Premises or any part thereof, or enter into any license or concession
agreements or otherwise permit the occupancy or use of the Premises or any part
thereof by any persons other than Tenant and its employees, guests, invitees and
contractors (all of the foregoing are hereinafter sometimes referred to
collectively as ''Transfers'' and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a ''Transferee''). If
Tenant desires Landlord's consent to any Transfer, Tenant shall notify Landlord
in writing, which notice (the ''Transfer Notice'') shall include (i) the
proposed effective date of the Transfe1·, which shall not be less than thirty
(30) days nor more than one hundred eighty (180) days after the date of delivery
of the Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the ''Subject Space''), (iii) all of the terms of the proposed
Transfer and the consideration therefor, including calculation of the ''Transfer
Premium'', as that term is defined in Section 14.3 below, in connection with
such Transfer, the name and address of the proposed Transferee, and a copy of
all existing executed and/or proposed documentation pertaining to the proposed
Transfer, including all existing operative documents to be executed to evidence
such Transfer or tl1e ag1·een1ents incidental or related to such Transfer,
provided that Landlord shall have the right to require Tenant to utilize
Landlord's standard Transfer documents in connection with the documentation of
such Transfer, (iv) current financial statements of the proposed Transferee and
any other information reasonably required by Landlord necessary to enable
Landlord to deter·111ine the financial responsibility, character, and reputation
oftl1e proposed Transferee, the nature of such Transferee's business and
proposed use of the Subject Space, and (v) an executed estoppel certificate from
Tenant in the form attached hereto as Exhibit E. Any Transfer made without
Landlord's prior written consent shall, at Landlord's option, be null, void and
ofno effect, and shall, at Landlord's optio11, may be treated as a default by
Tenant pursuant to the applicable provisions of Article 19 below. Whether or not
Landlord consents to any proposed Transfer, Tenant shall pay Landlord's review
and processing fees, as well as any reasonable professional fees (including,
without limitation, attorneys', accountants', architects', engineers' and
consultants' fees) incurred by Landlord, within thirty (30) days after written
request by Landlord, in an amount not

 

 

[image_076.jpg]

to exceed $1,000 in the aggregate, for a Transfer in the ordinary course of
business and for which Tenant and the Transferee execute and deliver Landlord's
forrn of consent to transfer in the fo1·1n attached hereto as Exhibit G. 2.
Landlord's Consent . Landlord shall not unreasonably withhold, condition or
delay its conse 11 t to any proposed Transfer of the Subject Space to the
Transferee on the terms specified in the Transfer Notice . Without limitation as
to other reasonable grounds for withholding consent, the parties hereby agree
that it shall be reasonable under this Lease and under any applicable law for
Landlord to withhold consent to any proposed Transfer where one or more of the
following apply : (a) The Transferee is of a character or reputation or engaged
in a business which is not consistent with the quality of the Building or the
Project; · (b) The Transferee intends to use the Subject Space for pu1 - poses
which are not pennitted under this Lease; (c ) The Transferee is either a
governmental agency or instrumentality thereof; (d) The Transferee is not a
party of reasonable financial worth and/or financial stability in light of the
responsibilities to be undertaken in connection with the Transfer on the date
consent is requested; (e) The proposed Transfer would cause a violation of
another lease for space in the Project, or would give an occupant of the Project
a right to cancel its lease; (f) The tenns of the proposed Transfer will allow
the Transferee to exercise a right of renewal, right of expansion, right of
first offer, or other similar right held by Tenant that is specifically not
pennitted to be transferred (Tenant may retain the right to exercise the same
for the benefit of the Transferee); or (g) Either the proposed Transferee, or
any person or entity which directly or indirectly, controls, is controlled by,
or is under common control with, the proposed Transferee, (i) occupies space in
the Project at the time of the request for consent and Landlord has space
available for the proposed Transferee or such • proposed Transferee has an
unexpired option to expand in the Project, or (ii) is negotiating with Landlord
or has negotiated with Landlord (as evidenced by at least a written proposal and
a written response tl1ereto) during the four (4) month period immediately
preceding the date Landlord receives the Transfer Notice, to lease space in the
Project and Landlord has space available for the proposed Transferee. If
Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six - month period, enter into such
Transfer of the Premises or portion thereof, upon substantially the same terms
and conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have bee11 entitled to refuse its consent
to such Transfer under this Section 14.2 , or (ii) which would cause the
proposed Transfer to be materially more favorable to the Transferee than the
terms set forth in Tenant's original Transfer Notice, Tenant shall again submit
the Transfer to Landlord for its approval and other action under this Article 14
(including Landlord's right of recapture, if any, under Section 14.4 of this
Lease). Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under Section 14.2 or otherwise has breached or acted unreasonably
under this Article 14 , their sole remedies shall be a suit for contract damages
(other than damages for injury to, or interference witl1, Tenant's business
including, without limitation, loss of profits, however occurring) or
declaratory judgment and an injunction for the relief sought, and Tenant hereby
waives any right at law or equity to ter111inate this Lease in connection
therewith, on its own behalf and, to the extent pennitted under all applicable
laws, on behalf of the proposed Transferee. Tenant shall indemnify, defend and
hold harmless Landlord from any and all liability, losses, claims, damages,
costs, expenses, causes of action and proceedings involving any third party or
parties (including without limitation Tenant's proposed subtenant or assignee)
who claim they were damaged by Landlord's wrongful withholding or conditioning
of Landlord's consent. {JSG:se/102994_5.DOC/092404/4040.039] - 27 -

 

 

[image_077.jpg]

- 28 - [JSG:se/102994_5.DOC/092404/4040.039] 3. Transfer Premium. If Landlord
consents to a Transfer, as a condition thereto which tl1e parties hereby agree
is reasonable, Tenant shall pay to Landlord fifty percent (50%) of any
''Transfer Premium," as that term is defined in this Section 14.3 , received by
Tenant from such Transferee. ''Transfer Premium'' shall mean all rent,
additional rent or other consideration payable by such Transferee in connection
with the Transfer in excess of the Rent and Additional Rent payable by Tenant
under this Lease during the term of the Transfer on a per rentable , square foot
basis if less than all of the Premises is transferred, after deducting the
reasonable expenses incurred by Tenant for (i) any changes, alterations and
improvements to the Premises in connection with the Transfer, (ii) any free base
rent reasonably provided to the Transferee, (iii) the Base Rent and Additional
Rent for Direct Expenses paid by Tenant with respect to the Subject Space during
the period such space is vacant, not used for a11y purpose by Tenant and not
subject to any Transfer, provided no such ''vacancy cost'' occurring prior to
Tenant's notice to Landlord of Tenant's intent to Transfer such space shall be
recognized, (iv) any brolcerage commissions in connection with the Transfer, (v)
reasonable legal fees incurred in connection with the Transfer, and (vi) othe1·
reasonable out - of - pocket costs incurred by Tenant in connection with the
Transfer (collective_ly, the ''Transfer Costs''). ''Transfer Premium'' shall
also include, but not be limited to, key money, bonus money or other cash
consider·ation paid by Transferee to Tenant in connection with such Transfer,
and any payment in excess of fair market value for services rendered by Tenant
to Transferee or for assets, fixtures, inventory, equipment, or ft11niture
transferred by Tenant to Transferee in connection with such Transfer. Tenant
shall be required to pay Landlord its portion of any Transfer Premium on a
monthly basis when received by Tenant, provided that Tenant shall be entitled to
recover all of its Transfer Costs prior to owing to Landlord any Transfer
Premium pursuant to the terr11s of this Section 14.3 . 4. Landlord's Option as
to Subject Space. (a) Subject to Paragraph 14.4(b) below, notwithstanding
anything to the contrary contai11ed in this Article 14, Landlord shall have the
option (the ''Recapture Option''), by giving written notice to Tenant within
twenty (20) days after receipt of any Transfer Notice in which Tenant proposes
to sublease or assign at least 8,000 rentable square feet, to recapture the
Subject Space for the te1·1n of the proposed Transfer set forth in the Transfer
Notice. In the event of any such recapture of the Subject Space with respect to
less than the entire Pren1ises, Landlord shall be responsible for any separate
demising of the Subject Space from the remainder of the Prenlises, including any
necessary balancing of the HVAC systems and separation of electrical circuits
serving both the Subject Space and the remainder of the Premises. Such recapture
notice shall cancel and te1minate this Lease with respect to the Subject Space
for the term of the proposed Transfer set forth in the Transfer Notice as of the
effective date of the proposed Transfer. (b) Tenant shall have the right to give
Landlord a notice (the ''Early Transfer Notice'') including (i) the proposed
effective date of the Transfer, which shall not be less than forty - five (45)
days after the date of delivery of the Early Transfer Notice, (ii) a description
of the portion of the Premises to be transferred (the ''Early Transfer Subject
Space''), and (iii) and the ter1n for which Tenant proposes to Transfer such
Early Transfer Subject Space. Landlord shall have the option (the ''Early
Option''), if such Transfer relates to at least 8,000 rentable square feet, by
giving written notice to Tenant within ten (10) days after receipt of any Early
Transfe1· Notice, to recapture the Early Transfer Subject Space for the term of
the proposed Transfer set forth in the Early Transfer Notice. Such recapture
notice shall cancel and terminate this Lease with respect to the Early Transfer
Subject Space for the term of the proposed Transfer set forth in the Early
Transfer Notice as of the effective date of the proposed Transfer. If the Early
Option is exercised with respect to less than the entire Premises, Landlord
shall be responsible for any separate demising of the Subject Space from the
remainder of the Premises, including any necessary balancing of the HVAC systems
and separation of electrical circuits serving both the Early Transfer Subject
Space and the remainder of the Premises. In the event the Subject Space has been
identified as the Early Transfer Subject Space in an Early Transfer Notice, and
Landlord does not exercise its Early Option with respect to such space as set
forth in this Paragraph 14.4(b), then Landlord shall not have its Recapture
Option set forth in Paragraph 14.4(a) above for a period of 180 days following
Landlord's receipt of the applicable Early Transfe1· Notice with respect to any
Transfer which is entered into for such Early Transfer Space during said 180 day
period. Tena11t, nonetheless, still be obligated to give a Transfer Notice for
its intended Transfer of such Subject Space, and Landlord retains all of its
rights with respect to approval of any such Transfer and its other rights under
this Article 14 (excluding the Recapture Option).

 

 

[image_078.jpg]

- 29 - [JSG:se/102994_5.DOC/092404/4040.039] (c) In the event of a recapture by
Landlord pursuant to this Section 14.4 , if this Lease shall be canceled with
respect to less than the entire Premises, the Rent and Security Deposit reserved
herein shall be prorated on the basis of the number ofrentable square feet
retained by Tenant in proportion to the number of rentable square feet contained
in the Premises, and this Lease as so amended shall continue thereafter in full
force and effect, and upon request of either party, the parties shall execute
written confirmation of the same. 14.5 Effect of Transfer. If Landlord consents
to a Transfer, (i) the terms and conditions of this Lease shall in no way be
deemed to have been waived or modified, (ii) such consent shall not be deemed
consent to any further Transfer by either Tenant or a Transferee, (iii) Tenant
shall deliver to Landlord, promptly after execution, an original executed copy
of all documentation pertaining to the Transfer in form reasonably acceptable to
Landlord, (iv) Tenant shall furnish upon Landlord's request a complete
statement, certified by an independent certified public accountant, or Tenant's
chief financial officer, setting forth in detail the computation of any Transfer
Premium Tenant has derived and shall derive from such Transfer, and (v) no
Transfer relating to this Lease or agreement entered into with respect thereto,
whether with or without Landlord's consent, shall relieve Tenant or any
guaranto1· of the Lease from any liability under this Lease, including, without
limitation, in connection with the Subject Space. Landlord or its authorized
representatives shall have the right at all reasonable times to audit the books,
records and papers of Tenant relating to any Transfer, and shall have the right
to make copies thereof. If the Transfer Premium respecting any Transfer shall be
found understated, Tenant shall, within thirty (30) days after demand, pay the
deficiency, and if understated by more than two percent (2%), Tenant shall pay
Landlord's costs of such audit. 14.6 Additional Transfers. Subject to the
provisions of Section 14.7 below, for purposes of this Lease, the term
''Transfer'' shall also include (i) if Tenant is a partnership, the withdrawal
or change, voluntary, involuntary or by operation of law, of fifty percent (50%)
or more of the partners, or transfer of fifty percent (50%) or more of
partnership interests, within a twelve (12) - month period, or the dissolution
of the partnership without immediate reconstitution thereof, and (ii) if Tenant
is a closely held corporation (i.e., whose stock is not publicly held and not
traded through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant or (B) the sale or other
transfer of an aggregate of fifty percent (50%) or more of the voting shares of
Tenant (other than to immediate family members by reason of gift or death),
within a twelve (12) - month period, or (C) the sale, mortgage, hypothecation or
pledge of an aggregate of fifty percent (50%) or more of the value of the
unencumbered assets of Tenant within a twelve (12) - month period. 14.7 Non -
Transfers. (a) Notwithstanding anything to the contrary contained in this
Article 14 , none of the following shall be deemed a Transfer under this Article
14 and no Transfer Premium shall be payable in connection therewith: (i) an
assignment or subletting of all or a portion of the Premises to a purchaser of
all or substantially all of the assets of Tenant; (ii) a transfer to an entity,
by operation of law or otherwise, in connection with the merger, consolidation
or other reorganization of Tenant or an Affiliate (as hereinafter defined),
provided such entity has assets and a net worth at least substantially the same
value as the assets and net worth of Tenant immediately prior to such transfer;
(iii) a transfer to an Affiliate (as hereinafter defined), or (iv) any change in
ownership of Tenant described in Section 14.6 above if, after such change in
ownership, the assets and net worth of Tenant are at least substantially the
same value as the assets and net worth of Tenant immediately prior to such
change in ownership. In addition, sale or transfer of stock of Tenant, Tenant's
parent, or such parent's parent, through any public exchange shall not be deemed
a Transfer, and redemption or issuance of additional stock of any class, unless
used as a subterfuge to avoid the restrictions on Transfer set forth herein,
shall not be deemed a Transfer. With reasonable promptness, and in any event
within fifteen (15) days after request by Landlord, Tenant shall notify Landlord
of any such assignment, sublease, action, or use which qualifies as such ''non -
Transfer'' under this Section 14.7 and shall provide such information reasonably
necessary to substantiate the same. ''Affiliate," as used in this Section 14.7 ,
shall mean an entity which is controlled by Tenant, or is under common control
with Tenant ''Control," as used in this Section 14.7, shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a person or entity, whether through the ownership of
voting securities, by contract or otherwise. (b) Notwithstanding anything to the
contrary contained in this Article 14 , Tenant shall have the right, after
notice in accordance with Section 14.1, to permit other Persons (collectively,
the ''Other

 

 

[image_079.jpg]

- 30 - [JSG:se/102994_5.DOC/092404/4040.039] Occupants'') to occupy up to one
thousand five hundred (1,500) rentable square feet of the Premises during the
Ter1n and any extensions thereof on the following conditions: (1) Such Other
Occupant or the agreement per11litting such occupancy does not violate any of
the enumerated conditions set forth in Paragraphs 14.2(a) through 14.2(g)_
above; (2) No demising wall shall separate the space occupied by Other Occupants
from the space occupied by Tenant; and · (3) The aggregate number of Other
Occupants occupying the space within the Premises shall never exceed three (3)
at any given time. Landlord agrees that such occupancy of the Premises by Other
Occupants shall not constitute a Transfer. Consequently, such occupancy by Other
Occupants shall not require Landlord's consent nor entitle Landlord to any
Transfer Premium. 14.8 Occurrence of Default. Any Transfer hereunder shall be
subordinate and subject to the provisions of this Lease, and if this Lease shall
be terminated during the te1·1n of any Transfer, Landlord shall have the right
to: (i) treat such Transfer as cancelled and repossess the Subject Space by any
lawful means, or (ii) requi1·e that such Transferee attorn to and recognize
Landlord as its landlord under any such Transfer. If Tenant shall be in default
under this Lease, Landlord is hereby irrevocably authorized, as Tenant's agent
and attorney - in - fact, to direct any Transferee to make all payments under or
in connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant's obligations under this Lease) until such default is cured. Such
Transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confi1·n1ation thereof by Tenant. Upon
any assignment, the assignee shall assume in writing all obligations and
covenants of Tenant thereafter to be performed or observed under this Lease. No
collection or acceptance of rent by Landlord from any Transferee shall be deemed
a waiver of any provision of this Article 14 or the approval of any Transferee
or a release of Tenant from any obligation under this Lease, whether theretofore
or thereafter accruing. In no event shall Landlord's enforcement of any
provision of this Lease against any Transferee be deemed a waiver of Landlord's
right to enforce any ter1n of this Lease against Tenant or any other person. If
Tenant's obligations hereunder have been guaranteed, Landlord's consent to any
Transfer shall not be effective unless the guarantor also consents to such
Transfer. 15. Surrender Of Premises; Ownership And Removal Of Trade Fixtures. 1.
Surrender of Premises. No act or thing done by Landlord or any agent or employee
of Landlord during the Lease Term shall be deemed to constitute an acceptance by
Landlord of a surrender of the Premises unless such intent is specifically
acknowledged in writing by Landlord. The delivery of keys to the Pr·enlises to
Landlord or any agent or employee of Landlord shall not constitute a surrender
of the Premises or effect a ter1nination of this Lease, whether or not the keys
are thereafter retained by Landlord, and notwithstanding such delivery Tenant
shall be entitled to the return of such keys at any reasonable time upon request
until tl1is Lease shall have been properly terminated. The voluntary or other
surrender of this Lease by Tenant, whether accepted by Landlord or not, or a
mutual termination hereof, shall not work a merger, and at the option of
Landlord sl1all operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or ter1runate any or all such sublessees or
subtenancies. 2. Removal of Tenant Property by Tenant. Upon the expiration of
the Lease Term, or upon any earlier termination of this Lease, Tenant shall,
subject to the provisions of this Article 15 , quit and smTender possession of
the Premises to Landlord in as good order and condition as when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, reasonable wear
and tear and repairs which are specifically made the responsibility of Landlord
hereunder excepted. Upon such expiration or ter1ni11ation, Tenant shall, without
expense to Landlord, remove or cause to be removed from the Premises all debris
and rubbish, and such items of furniture, equipment, business and trade
fixtures, free - standing cabinet work, movable partitions and other articles of
personal property owned by Tenant or installed or placed by Tenant at its
expense in the Premises, and such similar

 

 

[image_080.jpg]

- 31 - [JSG:se/102994_5.DOC/092404/4040.039] articles of any other persons
claiming under Tenant, as Landlord may, in its sole discretion, require to be
removed, and Tenant shall repair at its own expense all damage to the Premises
and Building resulting from such removal. 16. Holding Over. If Tenant holds over
after the expiration of the Lease Term or earlier termination thereof, with or
without the express or implied consent of Landlord, such tenancy shall be from
month - to - month only, and shall not constitute a renewal hereof or an
extension for any further term, and in such case Rent shall be payable at a
monthly rate equal to one hundred fifty percent (150%) (the ''Holdover
Percentage'') of the Rent applicable during the last rental period of the Lease
Te1·1n under this Lease. Such month - to - month tenancy shall be subject to
every other applicable terrn, covenant and agreement contained herein. Nothing
contained in this Article 16 shall be construed as consent by Landlord to any
holding over by Tenant, and Landlord expressly reserves the right to require
Tenant to surrender possession of the Premises to Landlord as provided in this
Lease upon the expiration or other termination of this Lease. The provisions of
this Article 16 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law. If Tenant fails to
surrender the Premises upon the termination or expiration of this Lease, in
addition to any other liabilities to Landlord accruing therefi·om, Tenant shall
protect, defend, indemnify and hold Landlord harmless from all loss, costs
(including reasonable attorneys' fees) and liability resulting from such
failure, including, without limiting the generality of the foregoing, any claims
made by any succeeding tenant founded upon such failure to surrender and any
lost profits to Landlord 1·esulting therefrom; provided, however, that Landlord
shall not be entitled to any damages incurred by Landlord due to the loss of a
prospective third - party tenant or delay in delivering the Premises or any
portion tl1ereof to a prospective third - party tenant resulting from Tenant's
holdover, unless (a) the lease to the prospective third - party tenant has been
fully executed, and (b) Landlord has given notice to Tenant of the occurrence of
such executed lease and the date Landlord, pursuant to such lease, intends to
deliver the Premises or any portion thereof to the prospective third party
tenant at least thirty (30) days prior to such date.. Notwithstanding anything
to the contrary set forth hereinabove, the Holdover Percentage, with respect to
the first ninety (90) days after the expiration of the Lease Term or earlier
termination thereof, shall equal one hundred twenty - five percent (125%). 17.
Estoppel Certificates. Within twenty (20) days following a request in writing by
Landlord given to the notice addressees set forth in Section 10 of the Summary,
Tenant shall execute, acknowledge and deliver to Landlord an estoppel
certificate, which, as submitted by Landlord, shall be substantially in the form
of Exhibit E, attached hereto (or such other form as may be required by any
prospective mortgagee or purchaser of the Project, or any portion thereof),
indicating therein any exceptions thereto that may exist at that time, and shall
also contain any other infor1nation reasonably requested by Landlord 01·
Landlord's mortgagee or prospective mortgagee. Any such certificate may be
relied upon by any prospective mortgagee or purchaser of all or any portion of
the Project. Tenant shall execute and deliver whatever other instruments may be
reasonably required for such purposes. Within twenty (20) days following request
by Tenant, Landlord shall execute, acknowledge and deliver to the Tenant a
statement in writing, certifying (a) that this Lease is unmodified and in full
force and effect (or if there have been modifications, that the same is in full
force and effect as so modified and stating such modifications), (b) the dates
to which the Base Rent, Additional Rent and other charges have been paid in
advance, if any, and (c) whether or not to the knowledge of Landlord, Tenant is
in default in the performance of any covenant, agreement or condition contained
in this Lease and, if so, specifying each such default of which Landlord may
have knowledge. 18. Subordination. This Lease shall be subject and subordinate
to all present and future ground or underlying leases of the Building or Project
and to the lien of any mortgage, trust deed or other encumbrances now or
hereafter in force against the Building or Project or any part thereof, if any,
and to all renewals, extensions, modificatio11s, consolidations and replacements
thereof, and to all advances made or hereafter to be made upon the security of
such mortgages or trust deeds, unless the holders of such mortgages, trust deeds
or other encumbrances, or the lessors under such ground lease or underlying
leases, require in writing that this Lease be superior thereto. Tenant covenants
and agrees in the event any proceedings are brought for the foreclosure of any
such mortgage or deed in lieu thereof (or if any ground lease is ter111inated),
to attom, without any deductions or set - offs whatsoever, to the lienholder or
purchaser or any successors thereto upon any such foreclosure sale or deed in
lieu thereof (or to the

 

 

[image_081.jpg]

- 32 - [JSG:se/102994_5.DOC/092404/4040.039] ground lessor), if so requested to
do so by such purchaser or lienholder or ground lessor, and to recognize such
purchaser or lienholder or ground lessor as the lessor under this Lease,
provided such lienholder or purchaser or ground lessor shall agree to accept
this Lease and not disturb Tenant's occupancy, so long as Tenant timely pays the
rent and observes and performs the terms, covenants and conditions of this Lease
to be observed and performed by Tenant. Landlord's interest herein may be
assigned as security at any time to any lienholde1·. Tenant shall, within five
(5) business days of request by Landlord, execute such further instruments or
assurances as Landlord may reasonably deem necessary to evidence or confrrm the
subordination or superiority of this Lease to any such mortgages, trust deeds,
ground leases or underlying leases. Tenant waives the provisions of any current
or future statute, rule or law which may give or purport to give Tenant any
right or election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale. Tenant shall, within ten (10) business days of request by Landlord from
time to time, (i) execute a Nondisturbance and Attornment Agreement in the for1n
of Exhibit F hereto in favor of any mortgagee of the Building or Project, and
(ii) execute any other form ofnondisturbance and attornment agreement (or
subordination, nondisturbance and attornment agreement, or subordination of the
applicable mortgagee's lien) reasonably 1·equired by any mortgagee of the
Building or Project (''Lender'') which provides comparable nondisturbance
protection to Tenant in the event of a foreclosure. Notwithstanding anything to
the contrary contained herein, Landlord agrees to expend commercially reasonable
efforts to obtain for Tenant, as soon as reasonably possible and, in any case,
within thirty (30) days of the execution and delivery of this Lease by Landlord
and Tenant, a subordination, no11 - disturbance and attornment agreement from
each Lender holding a deed of trust currently encumbering the Project in the
form attached hereto as Exhibit F which may be recorded at Tenant's expense, and
with respect to any mortgage, trust deed or ground lease hereafter executed
affecting the Project and/or the Premises, this Lease shall be · subordinated
thereto only if the holder thereof enters into a subordination, non -
disturbance and attornment agreement substantially in the fo11n of Exhibit F
hereto or any other .fo1·m of nondisturbance and attornment agreement (or
subordination, nondisturbance and attornment agreement, or subordination of the
applicable mortgagee's lien) reasonably required by any Lender which provides
comparable nondisturbance protection to Tenant in the event of a foreclosure.
19. Defaults; Remedies. 1 9 .1 by Tenant: Events of Default. The occurrence of
any of the following shall constitute a default of this Lease (a) Any failure by
Tenant to pay any Rent or any other charge required to be paid under this Lease,
or any part thereof, when due unless such failure is cured within five (5) days
after Tenant's receipt of written notice thereof; provided, however, the such
notice shall be in addition to and not in lieu of any notice required under
Section 1161 of the California Code of Civil Procedure; or (b) Except where a
specific time period is otherwise set forth for Tena11t's performance in this
Lease, in which event the failure to perfor1n by Tenant within such time period
shall be a default by Tenant under this Section 19 .1 (b ), any failure by
Tenant to observe or perform any other provision, covenant or conditio11 of this
Lease to be observed or perfor1ned by Tenant where such failure continues for
thirty (30) days after written notice thereof from Landlord to Tenant (such
notice shall be in addition to and not in lieu of any notice required under
Section 1161 of the California Code of Civil Procedure); provided that if the
nature of such default is such that the same cannot reasonably be cured within a
thirty (30) day period, Tenant shall not be deemed to be in default if it
diligently commences such cure within such period and thereafter diligently
proceeds to rectify and cure such default; or (c) To the extent permitted by
law, a general assignment by Tenant or any guarantor of the Lease for the
benefit of creditors, or the taking of any corporate action in furtherance of
bankruptcy or dissolution whether or not there exists any proceeding under an
insolvency or bankruptcy law, or the filing by or against Tenant or any
guarantor of any proceeding under an insolvency or bankruptcy law, unless in the
case of a proceeding filed against Tenant or any guarantor the same is dismissed
within sixty (60) days, or the appointment of a trustee or receiver to take
possession of all or substantially all of the assets of Tenant or any guarantor,
unless possession is restored to Tenant or such guarantor within thirty (30)
days, or any execution or other judicially authorized seizm·e of all or
substantially all of Tenant's assets located upon the Premises or of Tenant's
interest in this Lease, unless such seizure is discharged within thirty (30)
days; or

 

 

[image_082.jpg]

- 33 - [JSG:se/102994_5.DOC/092404/4040.039] (d) The failure by Tenant to
observe or perfo1111 according to the provisio11s of Articles 5, 14 , 17 or 18
of this Lease where such failure continues for more than two (2) business days
after notice from Landlord; provided, however, if the nature of the failure of
performance under Article 5 does not (i) materially and adversely affect systems
of the Building or the Building structure, (ii) materially and adversely affect
access to or safety of any Premises in the Building, or (iii) materially and
adversely affect the quiet enjoyment of any other tenant in the Project, then,
if such default cannot reasonably be cured within such two (2) business day
period, Landlord shall not be entitled to exercise its remedies under Section
19.2 if within such two (2) business day period Tenant shall commence such cure
and thereafter diligently prosecute the same to completion within ten (10) days,
provided that Tenant shall otherwise be liable to Landlord for such non -
performance; or (e) Any failure by Tenant to provide Landlord with a renewed LC
(defined in Article 22 below) or a substitute LC in for·m reasonably acceptable
to Landlord at least thirty (30) days prior to the expi1·ation of the then
existing LC. 2. Remedies Upon Default. Upon the occurrence of a default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following
ren1edies, each and all of which shall be cumulative and nonexclusive, without
any notice or demand whatsoever. (a) Te1·11rinate this Lease, in which event
Tenant shall immediately surrender the Prenrises to Landlord, and if Tenant
fails to do so, Landlord may, without prejudice to any other remedy which it may
have for possession or arrearages in rent, enter upon and take possession of the
Premises and expel or remove Tenant and any other person who may be occupying
the Premises or any part thereof, without being liable for prosecution or any
claim or damages therefor; and Landlord may recover from Tenant the following:
(1) The worth at the time of any unpaid rent which has been earned at the time
of such te11nination; plus (2) The worth at the time of award of the amount by
which the unpaid rent which would have been earned after termination until the
time of award exceeds the amount of such rental loss that Tenant proves could
have been reasonably avoided; plus (3) The worth at the time of award of the
amount by which the unpaid rent for the balance of the Lease Term after the time
of award exceeds the amount of such rental loss that Tenant proves could have
been reasonably avoided ; plus (4) Any other amount reasonably necessary to
compensate Landlord for all the detriment proximately caused by Tenant's failure
to perfor111 its obligations under this Lease or which in the ordinary course of
things would be likely to result therefrom, specifically including but not
limited to, brokerage commissions and advertising expenses incurred, expenses of
remodeling the Premises or any portion thereof for a new tenant, whether for the
same or a different use, and any special concessions made to obtain a new
tenant; and (5) At Landlord's election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by applicable law.
The te1·m ''rent'' as used in this Section 19.2 shall be deemed to be and to
mean all sums of every nature required to be paid by Tenant pursuant to the
terms of this Lease, whether to Landlord or to others. As used in Paragraphs
19.2(a)(l) and ill, above, the ''worth at the time of award'' shall be computed
by allowing interest at the rate set forth in Article 25 of this Lease, but in
no case greater than the maximum amount of such interest pe1mitted by law. As
used in Paragraph l 9.2(a)(3) above, the ''worth at the time of award'' shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award plus one percent (1%). (b) Landlord
shall have the remedy described in California Civil Code Section 1951.4 (lessor
may continue lease in effect after lessee's breach and abandonment and recover
rent as it becomes due, if lessee has

 

 

[image_083.jpg]

- 34 - [JSG:se/102994_5.DOC/092404/4040.039] • the right to sublet or assign,
subject only to reasonable limitations). Accordingly, if Landlord does not elect
to terminate this Lease on account of any default by Tenant, Landlord may, from
time to time, without terminating this Lease, enforce all of its rights and
remedies under this Lease, including the right to recover all rent as it becomes
due. (c) Landlord shall at all times have the rights and remedies (which shall
be cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2(a) and 1.9.2(b), above, or any law or
other provision of this Lease), without prior demand or notice except as
required by applicable law, to seek any declaratory, injunctive or other
equitable relief, and specifically enforce this Lease, or restrain or enjoin a
violation or breach of any provision hereof. 3. Subleases of Tenant. If Landlord
elects to terminate this Lease on account of any default by Tenant, as set forth
in this Article 19, Landlord shall have the right to terminate any and all
subleases, licenses, concessions or other consensual arrangements for possession
entered into by Tenant and affecting the Premises or may, in Landlord's sole
discretion, succeed to Tenant's interest in such subleases, licenses,
concessions or arrangements. If Landlord elects to terminate this Lease on
account of any default by Tenant and Landlord elects to ucceed to Tenant's
interest in any such subleases, licenses, concessions or arrangements, Tenant
shall have no further right to or interest in the rent or other consideration
receivable thereunder. 4. Form of Payment After Default. Following the
occurrence of a default by Tenant, Landlord shall have the right to require that
any or all subsequent amounts paid by Tenant to Landlord hereunder, whether to
cure the default in question or otherwise, be paid in the form of cash, money
order, cashier's or certified check drawn on an institution acceptable to
Landlord, or by other means approved by Landlord, notwithstanding any prior
practice of accepting payments in any different form. 5. Efforts to Relet. No re
- entry or repossession, repairs, maintenance, changes, alterations and
additions, reletting, appointment of a receiver to protect Landlord's interests
hereunder, or any otl1er action or omission by Landlord shall be construed as an
election by Landlord to terminate this Lease or Tenant's right to possession, or
to accept a surrender of the Premises, nor shall same operate to release Tenant
in whole or in part from any of Tenant's obligations hereunder, unless express
written notice of such intention is sent by Landlord to Tenant. Tenant hereby
irrevocably waives any right otherwise available under any law to redeem or
reinstate this Lease. 6. Waiver of Consequential Damages. Notwithstanding
anything to the contrary contained in this Lease, neither Landlord nor Tenant
shall be liable under any circumstances for, and each hereby releases the other
from all liability for, consequential damages and injury or damage to, or
interference with, the other party's business, including, but not limited to,
loss of title to the Premises or any portion thereof, loss of profits, loss of
business opportunity, loss of goodwill or loss of use, in each case however
occurring, other than those consequential damages incurred by Landlord in
connection with a holdover in the Premises by Tenant after the expiration or
earlier te11nination of this Lease or incurred by Landlord in connection with
failure by Tenant to provide an estoppel certificate as required under the
provisions of this Lease. 20. Covenant Of Quiet Enjoyment. · Landlord covenants
that Tenant, on paying the Rent, charges for services and other payments l1erein
reserved and on keeping, observing and performing all the other terms,
covenants, conditions, p1·ovisions and agreements herein contained on the part
of Tenant to be kept, observed and perfor111ed, shall, during the Lease Term,
peaceably and quietly have, hold and enjoy the Premises subject to the terms,
covenants, conditions, provisions and agreements hereof without interference by
any persons lawfully claiming by or through Landlord. The foregoing covenant is
in lieu of any other covenant express or implied. 21. Security Deposit.
Concurrent with Tenant's execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the ''Security Deposit'') in the amount set forth
in Section 8 of the Summary, as security for the faithful

 

 

[image_084.jpg]

performance by Tenant of all of its obligations under this Lease. If Tenant
defaults with respect to any provisions of this Lease, including, but not
limited to, the provisions relating to the payment of Rent, the removal of
property and the repair of resultant damage, Landlord may, without notice to
Tenant, but shall not be required to apply all or any part of the Security
Deposit for the payment of any Rent or any other sum in default and Tenant
sl1all, upon demand therefor, restore the Security Deposit to its original
amount. Any unapplied portion of the Security Deposit shall be returned to
Tenant, or, at Landlord's option, to the last assignee of Tenant's interest
hereunder, within thirty (30) days following the expiration of the Lease Term.
Tenant shall not be entitled to any interest on the Security Deposit. Tenant
hereby waives the provisions of Section 1950.7 of the California Civil Code, or
any successor statute. 22. Credit. 22.1 Letter of Credit. Concurrent with
Tenant's execution and delivery of this Lease, Tenant shall deliver to Landlord
an unconditional, irrevocable letter of credit (''LC'') in the original amount
of Two Hundred Forty - Three Thousand Eight Hundred Forty - Eight and 66/100
Dollars ($243,848.66) (the ''LC Stated Amo1.1nt''). The LC shall be issued by US
Bank or a national money center bank reasonably acceptable to Landlord, and
shall be in the fonn attached hereto as Exhibit H. Tenant shall pay all
expenses, points and/or fees incurred in obtaining and renewing the LC. The LC
shall be effective from the date of delivery thereof through the date which is
one hundred (100) days after the expiration of the Lease Te11n (the ''LC
Expiration Date''). The LC may be re - issued, renewed or replaced for annual
periods, provided that the LC Stated Amount is not reduced except as expressly
provided below. Each reissue, renewal or replacement LC shall be in the form
attached hereto as Exhibit H and shall be subject to Landlord's prior written
approval. The LC Stated Amount shall be reduced on each anniversary of the Rent
Commencement Date (herein, each a ''Reduction Date''), subject to the provisions
of Paragraphs (a) a11d (b) immediately below, in accordance with the following
schedule (the ''Red1.1ction Sched1.1le''): Anniversary of the Rent Commencement
Date LC Stated Amount First Second " Third Fourth Fifth $195,078.93 $146,309.20
$97,539.47 $48,769.74 $0.00 (a) No Reduction if Default. Notwithstanding any
contrary provision hereof, if Tenant is in default under this Lease after notice
and lapse of any applicable cure period (herein, an ''Event of Default'') on a
Reduction Date, or if an Event of Default would exist and be continuing on a
Reduction Date but Landlord is barred by applicable law from sending a notice of
default to Tenant with respect thereto, or if Tenant is in default under this
Lease and Tenant has received notice thereof as required by this Lease, but
failed to cure such default within the time period per11iitted under this Lease
or such lesser time as may remain before a Reduction Date, then the LC Stated
Amount shall not be reduced on such Reduction Date (but shall be reduced upon
the curing of such default, subject, however, to Landlord's draw on the LC as
per1rutted hereunder in connection with an Event of Default). (b) Failure to
Reissue, Renew or Replace. If the bank that issues the LC fails to extend the
expiration date thereof through the LC Expiration Date, and/or if Landlord
receives a notice of non - renewal fi·om such bank (as described in the LC),
then Tenant shall provide Landlord with a substitute LC. If Tenant fails to
provide Landlord with a substitute LC in a fo1111 reasonably acceptable to
Landlord at least thirty (30) days prior to the expiration of the then existing
LC, then (i) such failure shall be deemed an Event of Default hereunder, and
(ii) Landlord shall be entitled to draw down the full amount of the LC then
available and apply, use and retain the proceeds thereof in accordance with
Section 22.3. [JSG:se/!02994_5.DOC/092404/4040.039] - 35 -

 

 

[image_085.jpg]

- 36 - [JSG:se/102994_5.DOC/092404/4040.039] 22.2 Application of LC and LC
Account. Any amount of the LC which is drawn upon by Landlord, but not used or
applied by Landlord shall be held by Landlord in an account (the ''LC Account'')
as security for the full and faithful perfonnance of each of the terms hereof by
Tenant, subject to use and application as set forth below. If an Event of
Default shall occur and be continuing with respect to any provision of this
Lease, including, but not limited to, the provisions relating to the payment of
rent, or an Event of Default would exist under the Lease but Landlord is barred
by applicable law from sending a notice of default to Tenant with respect
thereto, 01· in the event the LC is not renewed or reissued at least thirty (30)
days prior to the expiration of the then existing LC, Landlord may, but shall
not be required to, draw upon all or any part of the LC and/or LC Account or
use, retain or apply all or any part of the proceeds thereof for the payment of
any rent or any other sum in default, to repair damages caused by Tenant, to
clean the Premises, or for the payment of any other amount which Landlord may
spend or become obligated to spend by reason of Tenant's default or to
compensate Landlord for loss or damage which Landlord may suffer by reason of
Tenant's default, including without limitation the amounts to which Landlord may
become entitled pursuant to Section 19.2 above (whether or not such amounts have
been awarded) and any other loss, liability, expense and damages that may accrue
upon Tenant's default or the act or omissio11 of Tenant or any officer,
employee, agent or invitee of Tenant, and costs and attorneys' fees incurred by
Landlord to recover possession of the Premises upon a default by Tenant
hereunder. The use, application, retention or draw of the LC and/or LC Account,
or any portion thereof, by Landlord shall not (i) constitute the cure of any
default by Tenant or the waiver of such default, (ii) prevent Landlord from
exercising any other remedies provided for under this Lease or by law, it being
intended that Landlord shall not first be required to proceed against the LC
and/01· LC Account, or (iii) operate as a limitation on the amount of any
recovery to which Landlord may otherwise be entitled. If any portion of the LC
and/or LC Account is so drawn upon, or any part of the proceeds thereof is used
or applied, Tenant shall, within five (5) days after written demand therefor,
deposit cash with Landlord in an amount equal to the draw upon the LC and/or the
amount of the LC Account that was used or applied (so that the combined amount
of the remaining sums available to be drawn upon the LC and the LC Account
balance equals the LC Stated Amount), and Tenant's failure to do so shall be an
Event of Default under this Lease. The LC Account may be commingled with other
funds of Landlord, shall be held in Landlord's name, and Tenant shall not be
entitled to any interest or earnings thereon. Notwithstanding any contrary
provision herein, in the event that the total amount of the LC outstanding plus
any amount remaining in the LC Account exceeds the LC Stated Amount (''Excess
Security''), then Landlord shall return the amount of the Excess Security to
Tenant upon Tenant's request to the extent that such amount is available in the
LC Account. 3. Waiver. Tenant hereby waives the provisions of Section 1950. 7 of
the California Civil Code, and all similar or successor provisions of law, now
or hereafter in force, and Landlord and Tenant hereby acknowledge that their
entire agreement with respect to the LC and the LC Account is set forth herein.
4. Expiration of LC. Unless an Event of Default has occurred and is continuing
under this Lease or • an Event of Default would exist under the Lease but
Landlord is barred by applicable law from sending a notice of default to Tenant
with respect thereto, within sixty (60) days following the LC Expiration Date,
Landlord shall return any LC previously delivered by Tenant and any balance
remaining in the LC Account after use and application in accordance with this
Article 22, to Tenant (or, at Landlord's option, to the last assignee, if any,
of Tenant's interest hereunder), and Tenant shall have no further obligation to
provide the LC. • 5. Landlord's Transfer. Tenant acknowledges that Landlord has
the right to transfer or n1ortgage its interest in the Building or Project and
in this Lease, and Tenant agrees that in the event of any such transfer or
mortgage, Landlord shall have the right to transfer or assign the LC and/or the
LC Account to the transferee or mortgagee. Upon such transfer or assignment of
the LC and/or LC Account, Landlord shall be deemed released by Tenant from all
liability or obligation for the return of the LC and LC Account, as applicable,
and Tenant shall look solely to such transferee or mortgagee for the return
thereof. If Landlord transfers or assigns the LC and Tenant fails to cause the
bank that issued the LC to accept such transfer or assignment, such failure
shall be an Event of Default hereunder. 6. Bank Obligation. Tenant acknowledges
and agrees that the LC is a separate and independent obligation of the issuing
bank to Landlord and that Tenant is not a third party beneficiary of such
obligation, and that Landlord's right to draw upon the LC for the full amount
due and owing thereunder shall not be, in any way, restricted, impaired, altered
or limited by virtue of any provision of the United States Bankruptcy Code,
including without limitation, Section 502(b)(6) thereof.

 

 

[image_086.jpg]

[JSG:se/102994_5.DOC/092404/4040.039] - 37 - 23. Signs. 1. Full Floors. Subject
to Landlord's prior written approval, in its discretion, and provided all signs
are in keeping with the quality, design and style of the Building and Project,
Tenant, if the Premises comprise an entire floor of the Building, at its sole
cost and expense, may install identification signage anywhere in the Premises
including in the elevator lobby of the Premises, provided that such signs must
not be visible from the exterior of the Building. 2. Multi - Tenant Floors. If
other tenants occupy space on the floor on which the P1·emises is located,
Tenant's identifying signage shall be provided by Landlord, at Tenant's cost,
and such signage shall be comparable to that used by Landlord for other similar
floors in the Building and shall comply with Landlord's Building standard
signage program. 3. Prohibited Signage and Other Items. Any signs, notices,
logos, pictu1·es, names or advertisements which are installed and that have not
been separately approved by Landlord may be removed without notice by Landlord
at the sole expense of Tenant. Tenant may not install any signs on the exterior
or roof of the Project or the Common Areas. Any signs, window coverings, or
blinds (even if the same are located behind the Landlord - approved window
coverings for the Building), or other items visible from the exterior of the
Premises or Building, shall be subject to the prior approval of Landlord, in its
sole discretion. 4. Building Directory. At Tenant's expense, Tenant shall be
provided sixteen (16) lines to display Tenant's name and location in the
Building and the names of Tenant's principal employees and subtenants. 24.
Compliance With Law. Landlord represents to Tenant that Landlord has received a
certificate of occupancy or equivalent approval for the Building, and that to
the best knowledge of Landlord the Building is and as of the Lease Commencement
Date will be in compliance with all Applicable Laws existing, effective and
enforced with respect to the P1·oject as of the date hereof and as of the Lease
Commencement Date. Tenant shall not in the conduct of its business or in its use
of the Premises do anything or suffer anything to be done in or about the
Premises which will in any way conflict with any law, statute, ordinance or
other governmental rule, regulation or :requirement now or hereafter in effect,
including, without limitation, the Americans with Disability Act of 1990 and
local enactments thereof and promulgations thereunder (''Applicable Laws''). At
its sole cost and expense, Tenant shall promptly comply with all requirements of
Applicable Laws affecting the Premises, including, without limitation, making
required changes to the Premises, the access thereto and common area restrooms
therefor, systems serving the Premises, and other areas of the Project (other
than making structural changes or changes to the Base Shell and Core, as defined
in the Tenant Work Letter attached hereto as Exhibit B) (i) required due to the
use and occupancy of the Premises for other than typical office uses, including
those uses set forth in Article 5 above, or (ii) required due to repair,
improvement or alteration of the Premises, including any Alterations described
in Article 8, but excluding the construction and installation of the initial
Tenant Improvements by or for Tenant pursuant to the Tenant Work Letter.
Landlord shall deliver the Premises to Tenant in compliance with all Applicable
Laws. Subject to Article 4, Landlord shall be responsible for compliance with
Applicable Laws with respect to areas of the Project not within the Premises
where such compliance measures are required due to another tenant's use,
occupancy, repair, improvement or alteration of its premises, or where such
compliance is not made the responsibility of Tenant as set forth above. 25. Late
Charges. If any installment of Rent or any other sum due from Tenant shall not
be received by Landlord or Landlord's designee within five (5) business days
after Tenant's receipt of written notice from Landlord that said amount is due,
then Tenant shall pay to Landlord a late charge equal to five percent (5%) of
the overdue amount plus any reasonable attorneys' fees incurred by Landlord by
reason of Tenant's failure to pay Rent and/or other charges when due hereunder.
The late charge shall be deemed Additional Rent and the right to require it
shall be in addition to all of Landlord's other rights and remedies hereunder or
at law and shall not be construed as liquidated damages or as limiting
Landlord's remedies in any manner. In addition to the late charge described
above, any Rent or other amounts owing hereunder which are not paid within ten
(I 0) days after the date they are due sl1all bear

 

 

[image_087.jpg]

[JSG:se/102994_5.DOC/092404/4040.039] - 38 - ' interest from the date when due
until paid at a rate per aunum equal to the lesser of (i) the annual ''Bank
Prime Loan'' rate cited in the Federal Reserve Statistical Release Publication
G.13(415), published on the first Tuesday of each calendar month (or such other
comparable index as Landlord and Tenant shall reasonably agree upon if such rate
ceases to be published) plus three (3) percentage points, and (ii) the highest
rate per11litted by applicable law. 26. Landlord's Right To Cure Default;
Payments By Tenant. ' 1. Landlord's Cure. All covenants and agreements to be
kept or performed by Tenant under this Lease shall be performed by Tenant at
Tenant's sole cost and expense and without any reduction of Rent, except to the
extent, if any, otherwise expressly provided herein. If Tenant shall fail to
perfot'm any obligation under this Lease, and such failure shall continue in
excess of the time allowed under Section 19.l(b), above, unless a specific time
period is otherwise stated in this Lease, Landlord may, but shall not be
obligated to, make any such payment or perfo1n1 any such act on Tenant's part
without waiving its rights based upon any default of Tenant and witl1out
releasing Tenant from any obligations hereunder. 2. Tenant's Reimbursement.
Except as may be specifically provided to the contrary in this Lease, Tenant
shall pay to Landlord, upon delivery by Landlord to Tenant of statements
therefor: (i) sums equal to expenditures reasonably made and obligations
incurred by Landlord in connection with the remedying by Landlord of Tenant's
defaults pursuant to the provisions of Section 26.1; (ii) sums equal to all
losses, costs, liabilities, damages and expenses referred to in Article 10 of
this Lease; and (iii) sums equal to all expenditures made and obligations
incurred by Landlord in collecting or attempting to collect the Rent or in
enforcing or attempting to enforce any rights of Landlord under this Lease or
pursuant to law, including, without limitation, all legal fees a11d other
amounts so expended. Tenant's obligations under this Section 26.2 shall survive
the expiration or sooner termination of the Lease Terrn. 27. Entry By Landlord.
Landlord reserves the right at all reasonable times and upon reasonable notice
to Tenant (except in the case of an emergency) to enter the Premises to (i)
inspect them; (ii) show the Premises to prospective purchasers, mortgagees, or
to current or prospective mortgagees, ground or underlying lessors or insurers,
or during the last twelve (12) months of the Lease Term, to prospective tenants;
(iii) post notices ofnonresponsibility; or (iv) alter, improve or repair the
Premises or the Building, or for structural alterations, repairs or improvements
to the Building or the Building's systems and equipment. Notwithstanding
anything to the contrary contained in this Article 27, Landlord may enter the
Premises at any time to (A) perforn1 services required of Landlord, including
janitorial service; (B) take possession due to any breach of this Lease in the
manner provided herein; and (C) perfor1n any covenants of Tenant which Tenant
fails to perform. Subject to Section 6.4, Landlord may make any sucl1 entries
without the abatement of Rent, except as otherwise provided in this Lease and
may take such reasonable steps as required to accomplish the stated purposes.
Tenant hereby waives any claims for damages or for any injuries or inconvenience
to or interference with Tenant's business, lost profits, any loss of occupancy
or quiet enjoyment of the Premises, and any other loss occasioned thereby;
provided that the foregoing shall not modify Landlord's indemnity obligations
set forth in Section I 0.1 above. For each of the above purposes, Landlord shall
at all times have a key with which to unlock all the doors in the Premises,
excluding Tenant's vaults, safes and special security areas designated in
advance by Tenant. In an emergency, Landlord shall have the right to use any
means tl1at Landlord may deem proper to open the doors in and to the Premises.
Any entry into the Premises by Landlord in tl1e manner hereinbefore described
shall not be deemed to be a forcible or unlawful entry into, or a detainer of,
the Premises, or an actual or constructive eviction of Tenant from any portion
of the Premises. No provision of this Lease shall be construed as obligating
Landlord to perfor1n any repairs, alterations or decorations except as otherwise
expressly agreed to be performed by Landlord herein. 28. Tenant Parking. 28.1
Tenant Parking. Tenant hereby agrees to license from Landlord, commencing on the
Lease Commencement Date, the amount of parking passes set forth in Section 9 of
the Summary, on a montl1ly basis throughout the Lease Te1n1, which parking
passes shall pertain to the Project parking facility. Commencing on the earlier
of the date on which Tenant first occupies the Premises for the conduct of
business and the Lease Commencement Date, Tenant shall pay to Landlord for
automobile parking passes on a monthly basis on tl1e first

 

 

[image_088.jpg]

[JSG:se/102994_5.DOC/092404/4040.039] - 39 - day of each month (after Base Rent
commences, with Tenant's monthly payment of Base Rent) the prevailing rate
charged from time to time at the location of such parking passes. (Rates per
pass for parking as of the date hereof are $110.00 for unreserved parking and
$175.00 for reserved parking.) In addition, Tenant shall be responsible for the
full amount of any taxes imposed by any governmental authority in connection
with the licensing of such parking passes to Tenant or the use of the parking
facility by Tenant. Tenant's continued right to use the parking passes is
conditioned upon Tenant abiding by all rules and regulations which are
prescribed from time to time for the orderly operation and use of the parking
facility where the parking passes are located, including any sticker or other
identification system established by Landlord, Tenant's cooperation in seeing
that Tenant's employees and visitors also comply with such rules and regulations
and Tenant not being in default under this Lease. At its election, Tenant may
convert up to two (2) of its parking passes into parking passes for reserved
spaces upon at least ten (10) days prior notice to Landlord. Landlord reserves
the right to convert any such reserved parking passes to valet assist parking
passes at any time during the Tenn of this Lease, provided that the cost to
Tenant for sucl1 passes shall not be increased on account of such conversion by
Landlord. Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Project parking
facility at any time and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, close - off or restrict access to the
Project parking facility for purposes of pennitting or facilitating any such
construction, alteration or improvements. Landlord may delegate its
responsibilities hereunder to a parking operator in which case such parking
operator shall have all the 1·ights of control attributed hereby to the
Landlord. The parking passes licensed to Tenant pursuant to this Article 28
shall be provided to Tenant solely for use by Tenant's own personnel and such
passes may not be transfen·ed, assigned, subleased or otherwise alienated by
Tenant without Landlord's prior approval. Tenant may validate visitor pa1·king
by such method or methods as the Landlord may establish, at the validation rate
from time to time generally applicable to visitor parking. 2. Visitor P_arking;
Validations. The Project parking facility shall be operated to provide parking
for visitors to the Project at prevailing market rates, and the amount of such
visitor parking shall not be less than that required by applicable codes, rules
or regulations or governmental authorities having jurisdiction. Tenant shall
have the right to validation parking in the Building Parking Area upon terms and
conditions and subject to reasonable rules and regulations established from time
to time by Landlord or Landlord's parking operator. If Tenant purchases in any
particular month Six Hundred Dollars ($600) worth of parking validation stamps,
Tenant shall be entitled to purchase additional validation stamps, which may be
used only in such month, at seventy - five percent (75%) of the then prevailing
rate for such validation stamps charged by Landlord. 3. After Hours Passes. In
addition to the passes set forth in Section 28.1, Tenant is hereby granted the
right to a license from Landlord without charge, commencing on the earlier of
the date on which Tenant first occupies the Premises for the conduct of business
and the Lease Commencement Date, for up to ten (10) parking passes on a monthly
basis throughout the Lease Term, which parking passes shall be for parking in
the Project parking facility only during the hours of 5:00 pm to 6:00 am Monday
through Friday and At all hours on weekends (herein, the ''After Hours
Passes''). Any such use of any After Hours Pass outside of said hours shall be
subject to charge therefor at the Project's transient parking rates. For each of
the After Hours Passes Tenant shall pay to Landlord $27.50 per month, at the
same time and in the same manner Tenant is required to pay for its other parking
passes hereunder. 29. Miscellaneous Provisions. 1. Terms; Captions. The words
''Landlord'' and ''Tenant'' as used herein shall include the plural as well as
the singular. The necessary grammatical changes required to make the provisions
hereof apply either to corporations or partnerships or individuals, men or
women, as the case may require, shall in all cases be assumed as though in each
case fully expressed. The captions of Articles and Sections are for convenience
only and shall not be deemed to limit, construe, affect or alter the meaning of
such Articles and Sections. 2. ;Binding Effect. Subject to all other provisions
of this Lease, each of the covenants, conditions and provisions of this Lease
shall extend to and shall, as the case may require, bind or inure to the benefit
not only of Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not pe1111it
any assignment by Tenant contrary to the provisions of Article 14 of this Lea.se
•

 

 

[image_089.jpg]

[JSG:se/102994_5.DOC/092404/4040.039] - 40 - 3. No Air Rights. No rights to any
view or to light or air over any property, whether belonging to Landlord or any
other person, are granted to Tenant by this Lease. If at any time any wi11dows
of the Premises are temporarily darkened or the light or view therefrom is
obstructed by reason of any repairs, improvements, maintenance or cleaning in or
about the Project, the same shall be without liability to Landlord and without
any reduction or diminution of Tenant's obligations under this Lease. 4.
Antenna. Tenant shall be pernlitted to install on the roof of the Building a
satellite dish or antennae and related equipment (the ''Antenna'') pursuant to
the terms of a license agreement to be ente1·ed into between Landlord and
Tenant. Tenant shall be responsible for all costs of installation, repair,
maintenance and operation of the Antenna. 5. Transfer of Landlord's Interest.
Tenant acknowledges that Landlord has the right to transfer all or any portion
of its interest in the Project or Building and in this Lease, and Tenant agrees
that in the eve11t of any such transfer, Landlord shall automatically be
released from all liability under this Lease first accruing after the date of
such transfer and Tenant agrees to look solely to such transferee for the
performance of Landlord's obligations hereunder after the date of transfer and
such transferee shall be deemed to have fully assumed and be liable for all
obligations of this Lease to be performed by Landlord, including the return of
any Security Deposit, and Tenant shall attom to such transferee. Tenant further
acknowledges that Landlord may assign its interest in this Lease toa mortgage
lender as additional security and agrees that such an assignment shall not
release Landlord from its obligations hereunder and that Tenant shall continue
to look to Landlord for the perfor111ance of its obligations hereunder. 6.
Prohibition Against Recording. Except as provided in Section 29.4 of this Lease,
neither this Lease, nor any memorandum, affidavit or other writing with respect
thereto, shall be recorded by Tenant or by anyone acting through, under or on
behalf of Tenant. 7. Landlord's Title. Landlord's title is and always shall be
paramount to the title of Tenant. Nothing herein contained shall empower Tenant
to do any act which can, shall or may encumber the title of Landlord. 8.
Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant. 9. Application of Payments. Landlord shall have the right
to apply payments received from Tenant pursuant to this Lease, regardless of
Tenant's designation of such payments, to satisfy any obligations of Tenant
hereunder, in such order and amounts as Landlord, in its sole discretion, may
elect. . 29.10 Time of Essence. Time is of the essence with respect to the
perforn1ance of every provision of this Lease in which time of performance is a
factor. 11. Partial Invalidity. If any ten11, provision or condition contained
in this Lease shall, to any exte11t, be invalid or unenforceable, the remainder
of this Lease, or the application of such terr11, provision or conditio11 to
persons or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible per1nitted by law. 12. No Warranty. In executing and
delivering this Lease, Tenant has not relied on any representations, including,
but not linlited to, any representation as to the amount of any item comprising
Additional Rent or the amount of the Additional Rent in the aggregate or that
Landlord is furnishing the same services to other tenants, at all, on the same
level or on the same basis, or any warranty or any statement of Landlord which
is not set forth herein or in one or more of the exhibits attached hereto. 13.
Landlord Exculpation. The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord's operation, management,

 

 

[image_090.jpg]

leasing, repair, renovation, alteration or any other matter relating to the
Project or the Premises shall be limited solely and exclusively to the interest
of Landlord in the Building and other assets of Landlord relating directly to
the Project (such as operating account, insurance and sales proceeds and
condemnation awards). Neither La11dlord, nor any of the Landlord Parties shall
have any personal liability therefor, and Tenant hereby expressly waives and
releases such personal liability on behalf of itself and all persons claiming
by, through or under Tenant. The limitations of liability contained in this
Section 29.13 shall inure to the benefit of Landlord's and the Landlord Parties'
present and future partners, beneficiaries, officers, directors, trustees,
shareholders, agents and employees, and their respective partners, heirs,
successors and assigns. Under no circumstances shall any present or future
partner of Landlord (if Landlord is a partnership), or trustee or beneficiary
(if Landlord or any partner of Landlord is a trust), have any liability for the
performance of Landlord's obligations under this Lease. Notwithstanding any
contrary provision herein, neither Landlord nor the Landlord Parties shall be
liable under any circumstances for injury or damage to, or interference with,
Tenant's business, including but not limited to, loss of profits, loss of rents
or other revenues, loss of business opportunity, loss of goodwill or loss of
use, in each case, however occurring. 14. Entire Agreement. It is understood and
acknowledged that there are no oral agreements between the parties hereto
affecting this Lease and this Lease constitutes the parties' entire agreement
with respect to the leasing of the Premises and supersedes and cancels any and
all previous negotiations, arrangements, brochures, agreements and
understandings, if any, between the parties hereto or displayed by Landlord to
Tenant with respect to the subject matter thereof, and none thereof shall be
used to interpret or construe this Lease. None of the terms, covenants,
conditions or provisions of this Lease can be modified, deleted or added to
except in writing signed by the parties hereto. 15. Right to Lease. Landlord
reserves the absolute right to effect such other tenancies in the Project as
Landlord in the exercise of its sole business judgment shall determine to best
promote the interests of the Building or Project. Tenant does not rely on the
fact, nor does Landlord represent, that any specific tenant or type or number of
tenants shall, during the Lease Te1·1n, occupy any space in the Building or
Project. 16. Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, inability to obtain services, labor, or
materials or reasonable substitutes therefor, governmental actions, civil
commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease and except as to Tenant's obligations under Articles 5
and 24 of this Lease (collectively, a ''Force Majeure''), notwithstanding
anything to the contrary contained i11 this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party's perfo11nance caused by a Force Majeure. 17. Waiver of
Redemption by Tenant. Tenant hereby waives, for Tenant and for all tl1ose
claiming under Tenant, any and all rights now or hereafter existing to redeem by
order or judgme11t of any court or by any legal process or writ, Tenant's right
of occupancy of the Premises after any termination of this Lease. 18. Notices.
All notices, demands, statements, designations, approvals or other
communications (collectively, ''Notices'') given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be (A)
sent by United States certified or registered mail, postage prepaid, return
receipt requested (''Mail''), (B) transmitted by telecopy, if such telecopy is
promptly followed by a Notice sent by Mail or a nationally recognized overnight
courier, (C) delivered by a nationally recognized overnight courier, or (D)
delivered personally. Any Notice shall be sent, transmitted, or delivered, as
the case may be, to Tenant at the appropriate address as set forth in Section 10
of the Summary, or to such other place as Tenant may from time to time
desig11ate in a Notice to Landlord, or to Landlord at the addresses set forth
below, or to such other places as Landlord may from time to time designate in a
Notice to Tenant. The effective date of any Notice shall be the date of delivery
01· tl1e date delivery is first refused, provided, however, that for delivery by
telecopy, any delivery after 4:00 p.m. on a business day shall be the next
business day. If Tenant is notified of the identity and address of Landlord's
mortgagee or ground or underlying lessor, Tenant shall give to such mortgagee or
ground or underlying lessor written notice of any default by Landlord under the
terms of this Lease by registered or certified mail, and such mortgagee or
ground or underlying lessor shall be given a reasonable opportunity to cure such
default prior to (JSG:se/102994_5.DOC/092404/4040.039] - 41 -

 

 

[image_091.jpg]

[JSG:se/102994_5.DOC/092404/4040.039] - 42 - Tenant's exercising any remedy
available to Tenant. As of the date of this Lease, any Notices to Landlord must
be sent, transmitted, or delivered, as the case may be, to the following
addresses: Wilshire Courtyard L.L.C. 5750 Wilshire Boulevard Lo s Angeles ,
Californi a 90036 Attention: Building Manager and Gilchrist & Rutter
Professional Corporation 1299 Ocean Avenue, Suite 900 Santa Monica, California
9040 I Attention: Jonathan S. Gross, Esq. 19. Joint and Several. If there is
more than one Tenant, the obligations imposed upon Tenant under this Lease shall
be joint and several. 20. Authority. If Tenant is a corporation, trust or
partnership, each individual executing this Lease on behalf of Tenant hereby
represents and warrants that Tenant is a duly fo1·111ed and existing entity
qualified to do business in California and that Tenant has full right and
authority to execute and deliver this Lease and that eacl1 person signing on
behalf of Tenant is authorized to do so. In such event, Tenant shall, within ten
(10) days after execution of this Lease, deliver to Landlord satisfactory
evidence of such authority and, if a corporation, upon demand by Landlord, also
deliver to Landlord satisfactory evidence of (i) good standing in Tenant's state
of incorporation and (ii) qualification to do business in California. 21.
Attorneys' Fees. In the event that either Landlord or Tenant should bring suit
for the possession of the Premises, for the recovery of any sum due under this
Lease, or because of the breach of any provision of this Lease or for any other
relief against the other, then all costs and expenses, including reasonable
attorneys' fees, incurred by the prevailing party therein shall be paid by the
other party, which obligation on the part of the other party shall be deemed to
have accrued on the date of the commencement of such action and shall be
enforceable whether or not the action is prosecuted to judgment. 22. Governing
Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed and enforced in
accordance with the laws of the State of California. IN ANY ACTION OR PROCEEDING
ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE JURISDICTION OF
ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II) SERVICE OF PROCESS BY
ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE INTEREST OF SAYING TIME
AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN
RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE PREMISES,
AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. IN
THE EVENT LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR NONPAYMENT OF
BASE RENT OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY
NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH
PROCEEDING OR ACTION, BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW.
23. Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant. 24. Brokers. Landlord and Tenant hereby
warrant to each other that they have had no dealings with any real estate broker
or agent in connection with the negotiation of this Lease, excepting only the
real estate brokers or agents specified in Section 12 of the Summary (the
''Brokers''), and that they know ofno other real estate broker or agent who is
entitled to a commission in connection with this Lease. Each party agrees to
indemnify and defend

 

 

[image_092.jpg]

- 43 - [JSG:se/102994_5.DOC/092404/4040.039] • the other party against and hold
the other party harmless from any and all claims, demands, losses, liabilities,
lawsuits, judgments, costs and expenses (including without limitation reasonable
attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any real estate
broker or agent, other than the Brokers, occurring by, through, or under the
indemnifying party. Landlord covenants and agrees to pay all real estate
commissions due in connection with this Lease to Brokers in accordance with the
commission agreement executed by Landlord. 29.25 Independent Covenants. This
Lease shall be construed as though the covenants herein between Landlord and
Tenant are independent and not dependent and Tenant hereby expressly waives the
benefit of any statute to the contrary and agrees that if Landlord fails to
perform its obligations set forth herein, Tenant shall not be entitled to make
any repairs or perform any acts hereunder at Landlord's expense or to any setoff
oftl1e Rent or other amounts owing hereunder against Landlord. 26. Project or
Building Name and Signage. Landlord shall have the right at any time to change
the name of the Project or Building and to install, affix and maintain any and
all signs on the exterior and on the interior of the Project or Building as
Landlord may, in Landlord's sole discretion, desire. Tenant shall not use the
name of the Project or Building or use pictures or illustrations of the Project
or Building in advertising or other publicity or for any purpose other than as
the address of the business to be conducted by Tenant in the Premises, without
the prior written consent of Landlord. 27. Counterparts. This Lease may be
executed in counterparts with the same effect as if both parties hereto had
executed the same document. Both counterparts shall be construed together and
shall constitute a single lease. 28. Confidentiality. Landlord and Tenant
acknowledge that the content of this Lease and any related documents are
confidential information. Landlord and Tenant shall keep such confidential
information strictly confidential and shall not disclose such confidential
information to any person or entity other than their respective financial,
legal, and space planning consultants and their respective lenders, investors,
partners, managers, brokers, members, officers and directors. 29. Transportation
Management. Tenant shall fully comply with all present or future programs
intended to manage parking, transportation or traffic in and around the
Building, and in connection tl1erewith, Tenant shall take responsible action for
the transportation planning and management of all employees located at the
Premises by working directly with Landlord, any governmental transportation
management organization or any other transportation - related committees or
entities. 30. Building Renovations. It is specifically understood and agreed
that Landlord has made no representation or warranty to Tenant and has no
obligation and has made no promises to alter, remodel, improve, renovate, repair
or decorate the Premises, Building, or any part thereof and that no
representations respecting the condition of the Premises or the Building have
been made by Landlord to Tenant except as specifically set forth herein or in
the Tenant Work Letter. However, Tenant hereby acknowledges that Landlord is
currently renovating or may during the Lease Ter1n renovate, improve, alter, or
modify (collectively, the ''Renovations'') the Project, the Building and/or the
Premises including without limitation the parking structure, common areas,
systems and equipment, roof, and structural portions of the same, which
Renovations may include, without limitation, (i) installing sprinklers in the
Building common areas and tenant spaces, (ii) modifying the common areas and
tenant spaces to comply with applicable laws and regulations, including
regulations relating to the physically disabled, seismic conditions, and
building safety and security, and (iii) installing new floor covering, lighting,
and wall coverings in the Building common areas, and in connection with any
Renovations, Landlord ma:y, among other things, erect scaffolding or other
necessary structures in the Building, limit or eliminate access to portions of
the . Project, including portions of the common areas, or perfo11n work in the
Building, which work may create noise, dust or leave debris in the Building.
Provided Tenant is afforded reasonable access to the Premises, Tenant hereby
agrees that such Renovations and Landlord's actions in connection with such
Renovations shall in no way constitute a constructive eviction of Tenant nor,
except as otherwise provided herein, entitle Tenant to any abatement of Rent.
Landlord shall have no responsibility or for any reason be liable to Tenant for
any direct or indirect injury to or interference with Tenant's business arising
from the Renovations, nor shall Tenant be entitled to any compensation or
damages from Landlord for loss of the use of the whole or any part of the
Premises or of Tenant's personal

 

 

[image_093.jpg]

- 44 - [JSG:se/102994_5.DOC/092404/4040.039] property or improvements resulting
from the Renovations or Landlord's actions in connection with such Renovations,
or for any inconvenience or annoyance occasioned by such Renovations or
Landlord's actions; provided that the foregoing shall not modify Landlord's
indemnity obligations set forth in Section 10.1 above. 31. No Violation. Tenant
hereby warrants and represents that neither its execution of nor performance
under this Lease shall cause Tenant to be in violation of any agreement,
instrument, contract, law, rule or regulation by which Tenant is bound, and
Tenant shall protect, defend, indemnify and hold Landlord harmless against any
claims, demands, losses, damages, liabilities, costs and expenses, including,
without limitation, reasonable attorneys' fees and costs, arising from Tenant's
breach of this warranty and representation. 32. Communications and Computer
Lines. Tenant may install, maintain, replace, remove or use any communications
or computer wires and cables (collectively, the ''Lines'') at the Project in or
serving the Premises, provided that (i) Tenant shall obtain Landlord's prior
written consent (which shall not be unreasonably withheld), use an experienced
and qualified contractor approved in writing by Landlord, and comply with all of
the other provisions of Articles 7 and of this Lease, (ii) reasonable riser
capacity shall be maintained for existing and future occupants of the Project,
as determined in Landlord's reasonable opinion, (iii) the Lines therefor
(including riser cables) shall be appropriately insulated to prevent excessive
electromagnetic fields or radiation, and shall be surrounded by a protective
conduit reasonably acceptable to Landlord, (iv) any new or existing Lines
servicing the Premises shall comply with all applicable governmental laws and
regulations, (v) as a condition to permitting the installation of new Lines,
Landlord may require that Tenant remove existing Lines located in or serving the
Premises and repair any damage in connection with such removal, and (vi) Tenant
shall pay all costs in connection therewith. Landlord reserves the right to
require that Tenant remove any Lines located in or serving the Premises which
are installed in violation of these provisions, or which are at any time in
violation of any laws or represent a dangerous or potentially dangerous
condition. 33. Development of the Project. (a) Subdivision. Landlord reserves
the right to further subdivide all or a portion of the Project. Tenant agrees to
execute and deliver, upon demand by Landlord and in the form requested by
Landlord, any additional documents needed to conform this Lease to the
circumstances resulting from such subdivision. (b) The Other Improvements. If
portions of the Project or property adjacent to the Project (collectively, the
''Other Improvements'') are owned by an entity other than Landlord, Landlord, at
its option, may enter into an agreement with the owner or owners of any or all
of the Other Improvements to provide (i) for reciprocal rights of access and/or
use of the Project and the Other Improvements, (ii) for the common management,
operation, maintenance, improvement and/or repair of all or any portion of the
Project and the Other Improvements, (iii) for the allocation of a portion of the
Direct Expenses to the Other Improvements and the operating expenses and taxes
for the Other Improvements to the Project, and (iv) for the use or improvement
of the Other In1provements and/or the Project in connection with the
improvement, construction, and/or excavation of the Other Improvements and/or
the Project. Nothing contained herein shall be deemed or construed to limit or
otherwise affect Landlord's right to convey all or any portion of the Project or
any other of Landlord's rights described in this Lease. (c) Construction of
Project and Other Improvements. Te11ant acknowledges that portions of the
Project and/or the Other Improvements may be under construction following
Tenant's occupancy of the Premises, and that such construction may result in
levels of noise, dust, obstruction of access, etc. wl1ich are in excess of that
present in a fully constructed project. Tenant hereby waives any and all rent
offsets or claims of constructive eviction which may arise in connection with
such construction. 29.34 Hazardous Materials. Landlord represents and warrants
to Tenant that to the best of Landlord's knowledge, the Project and all
improvements therein have been and will be constructed without the use of
asbestos or any other Hazardous Materials (as defined below) known to be
hazardous at the time of its installation, and, to the best of Landlord's
knowledge, no Hazardous Materials currently affect the Project in a materially
adverse ma1mer. Landlord and Tenant will not, at any time, use or authorize the
use of any portion of the Premises, tl1e Building, parking facilities, or the
Project to be used in violation of any applicable laws relating to environmental
conditions on, under or about the Project, including but not limited to
asbestos, soil and ground water conditions and Hazardous Materials. Neither
Landlord nor Tenant shall at any time use, generate, store or dispose of on,
under or about the

 

 

[image_094.jpg]

- 45 - [JSG:se/102994_5.DOC/092404/4040.039] Building or transport to or from
the same any Hazardous Materials or permit or allow any third party to do so,
without compliance with all applicable laws. Landlord and Tenant shall defend,
indemnify and hold the other harmless from and against any and all losses,
damages, costs (including reasonable attorneys' fees), liabilities and claims
arising from their respective failure to perfor1n in accordance with the
foregoing. Any costs or expenses incurred with respect to Hazardous Materials at
the Project in violation of Landlord's representation and warranty in this
Section 29.34 shall not be included in Operating Expenses. For purposes of this
Section 29.34, the ter111 ''to the best of Landlord's knowledge'' means the
present, actual knowledge of persons directly employed by Landlord or any of its
affiliates. As used herein, the term ''Hazardous Materials'' means any hazardous
or toxic substance which is listed or defined as a ''hazardous waste,"
''restricted hazardous waste," or ''hazardous substance'' under any municipal,
state or federal law, code or other regulation, or which would require removal,
treatment or remedial action pursuant to standards established by the California
Depa1·t111ent of Health Services. This Section 29.34 shall not be construed to
limit the provisions of Article 5 nor to permit use or storage of Hazardous
Materials at the Project other than in immaterial quantities necessary to the
uses permitted under Article 5 and which do not require any permit or variance
from governmental authority having jurisdiction. [signatures appear on the
following page]

 

 

[image_095.jpg]

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day a11d date first above written. ''Landlord'': WILSHIRE COURTYARD L.L.C.,
- 46 - [JSG:se/102994_5.DOC/092404/4040.039] a Delaware 1· ·ted liability comp
By:_ Name : _. Title: ----- ' • ''Tenant'': WPT ENTERPRISES, INC., a Delaware co
oration By: · -- = Name:" Title: - By: Name:_ Title: 'A: N , -- ' --- =

 

 

 

 

 